      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 1 of 108              FILED
                                                                          2018 Oct-12 AM 10:35
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


EMERSON HAMILTON,              )
                               )
     Plaintiffs,               )
                               )
           v.                  ) CASE NO. 2:18-CV-933-RDP
                               )
JUDICIAL CORRECTION SERVICES, )
LLC f/k/a, JUDICIAL CORRECTION )
SERVICES, INC.                 )
                               )
     Defendants.

                     THIRD AMENDED COMPLAINT


     Come now the plaintiffs, Emerson Hamilton, Bennie Bruno, Willie

Walker, Tevell Crawford, Antonio Calhoun, Lewis Mallory, Joshua Hall,

Earnest Norwood, Correy Kelley, Norwood McDonald, and Khomenie

Datcher, and amend their complaint as ordered by the Court, so as to

cause their complaint to read as follows:

                         AMENDED COMPLAINT

                              INTRODUCTION

     1.     For many years JCS, along with its co-conspirator cities and

their courts, operated an illegal extortion scheme called private ‘probation.’

Under this extortion scheme when a person appearing before the city court
                                                                             1
       Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 2 of 108




could not immediately pay fines for traffic violations or other misdemeanor

offenses, they were sent to JCS “probation” for collection of those fines and

required pay extra money to JCS for monthly ‘probation fees’. This scheme

was imposed on those persons without any inquiry into the person's ability

to pay, without considering sentencing alternatives and without adequate

counsel either at the court proceedings, at JCS ‘revocation hearings,’ or

even after the accused was jailed subject to a cash bail set beyond their

means.

       2.     In many cases at some cities, persons were routinely

incarcerated before any determination of guilt and then charged for each

day they were in jail with no consideration of their poverty. This practice

was carried out by the city magistrates and police without any court order

or directive to that effect and with the collection of these jail fees also being

pursued by JCS.

       3.     While collecting fines in Hoover’s city court, JCS secretly paid

the Hoover Magistrate Susan Fuqua (‘Ms. Fuqua’)1, as its lobbyist to

market its interests to other cities. Ms. Fuqua did not register as a lobbyist

while she promoted JCS to other city magistrates and to city judges. With

the Hoover city magistrate and its city prosecutor secretly on the JCS
1
 Ms. Fuqua was also the longtime President of Alabama Municipal Court Clerks and Magistrates
Association (‘AMCCMA’)
                                                                                          2
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 3 of 108




payroll as a lobyistto assist in marketing efforts, JCS ultimately contracted

with over 100 Alabama cities to collect fines. Throughout the decade from

2005 to 2015, JCS Inc. was paid over $50 million dollars from fees

collected from the poorest citizens of Alabama under this extortion scheme.

      4.    These practices of JCS and its co-conspirators used the threat

of jail, arrests and jail time to coerce payments from poor debtors and their

family and friends. Unlike any legitimate court/probation process, the JCS

scheme was promoted and run by persons and entities who were

financially interested in the process. The Plaintiffs bring this action because

the policy, practices and actions of JCS have violated their statutory and

constitutional rights.

                         PARTIES TO THE COMPLAINT

      5.    Plaintiff Emerson Hamilton (“Mr. Hamilton”) is over the age of

nineteen (19) and is an individual resident of Sylacauga, Alabama.

      6.    Plaintiff Bennie Bruno (‘Mr. Bruno’) is over the age of nineteen

(19) and is an individual resident of Childersburg, Alabama.

      7.    Plaintiff Willie Walker (‘Mr. Walker’) is over the age of nineteen

(19) and is an individual resident of Harpersville, Alabama.

      8.    Plaintiff Tavell Crawford (‘Mr. Crawford’) is over the age of

nineteen (19) and is an individual resident of Sylacauga, Alabama.
                                                                              3
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 4 of 108




     9.    Plaintiff Antonio Calhoun (‘Mr. Calhoun’) is over the age of

nineteen (19) and is an individual resident of Sylacauga, Alabama.

     10.   Plaintiff Lewis Mallory (‘Mr. Mallory’) is over the age of nineteen

(19) and is an individual resident of Childersburg, Alabama.

     11.   Plaintiff Joshua Hall (‘Mr. Hall’) is over the age of nineteen (19)

and is an individual resident of Sylacauga, Alabama.

     12.   Plaintiff Earnest Norwood (‘Mr. Norwood’) is over the age of

nineteen (19) and is an individual resident of Sylacauga, Alabama.

     13.   Plaintiff Correy Kelley (‘Mr. Kelley’) is over the age of nineteen

(19) and is an individual resident of Sylacauga, Alabama.

     14.   Plaintiff Norwood McDonald (‘Mr. McDonald’) is over the age of

nineteen (19) and is an individual resident of Harpersville, Alabama.

     15.   Plaintiff Khomenie Datcher (‘Mr. Datcher’) is over the age of

nineteen (19) and is an individual resident of Harpersville, Alabama.

     16.   Defendant Judicial Correction Services, LLC (hereinafter ‘JCS’

or ’JCS Inc.’) is a Delaware Limited Liability corporation. While operating in

the State of Alabama, JCS operated as Judicial Correction Services, Inc.

being registered as a foreign corporation and doing business in the State of

Alabama and in Jefferson County. JCS marketed itself as “not a social

service agency,” but a “for profit” company which offered services in
                                                                             4
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 5 of 108




Alabama to governmental entities “free of charge” to the cities as “an

offender paid system.” At all times, JCS has operated under the color of

state law. JCS no longer operates in the State of Alabama.

     17.   Defendant CHC Companies, LLC. (‘CHC’) (also hereinafter

"JCS") is a Delaware Limited Liability corporation. While operating in the

State of Alabama CHC operated as CHC Companies, Inc. being registered

as a foreign corporation and doing business in the State of Alabama and in

this County. It is the successor of JCS, having purchased and merged JCS

operations into its own pursuant to a merger agreement executed on

September 30, 2011. From September 30, 2011 until its acquisition by CCS

in 2014, all the JCS operations were directed and controlled by CHC which

continued to use the JCS name, JCS contracts and JCS trademark. CHC’s

JCS division no longer operates in Alabama.

     18.   Defendant     Correct   Care   Solutions,   LLC    (‘CCS’)   (also

hereinafter "JCS") is a Kansas limited liability corporation, registered as a

foreign limited liability company and doing business in the State of

Alabama. CCS purchased CHC and merged CHC’s operations, its

subsidiaries and its headquarters with its own. The CCS home office and

headquarters is now in Nashville, Tennessee, from which, upon information

and belief, it now controls the operations of its subsidiaries including CHC
                                                                            5
         Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 6 of 108




Companies, Inc., employing and directing employees in the JCS

operations. In the fall of 2015, CCS discontinued its JCS operations in

Alabama.2

        19.     CHC         Companies,            Inc.      (f/k/a     Correctional           Healthcare

Companies, Inc.) continues to do business as Correctional Healthcare

Companies, Inc. Pursuant to its September 30, 2011, merger agreement

with JCS, CHC Companies, Inc. d/b/a Correctional Healthcare Companies,

Inc. assumed the "assets, rights, privileges, powers and franchises of, and

be subject to all the liabilities, restrictions, disabilities and duties" of JCS.

Doug Goetzl, CHC Companies, Inc.'s CEO executed this agreement on

behalf of CHC.

        20.     The Defendant Correct Care Solutions, LLC ("CCS" is a Kansas

limited liability corporation, registered as a foreign limited liability company

and doing business in the State of Alabama. On June 24, 2014, CCS

purchased CHC Companies, Inc. and has merged CHC's operations, its

subsidiaries and its headquarters with its own. The CCS home office and

headquarters is now in Nashville, Tennessee, from which it now directs and

2
  Judicial Correction Services, Inc., is responsible for its actions before October 1, 2011, CHC is liable for
its actions from October 1, 2011 until it was acquired and merged with CCS in 2014, and CCS is liable for
its action from the date it acquired the JCS operations in 2014. For simplicity JCS refers to the JCS
operations in Alabama but the controlling entities are the legal entities from which the Plaintiffs seek
damages.


                                                                                                            6
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 7 of 108




controls the operations of all its merged corporations including CHC

Companies, Inc. The JCS operations have been fully integrated with the

operations of other CHC companies and is part of a division known as

CCS's State and Federal Division, which is managed by Don Houston.

CCS controls the accounting, litigation and other operational aspects of the

JCS operations contained within this division and employs all the personnel

within the JCS operations and that division.

     21.   Defendant Susan Fuqua (‘Ms. Fuqua’) is over the age of

nineteen (19) and is an individual resident of Jefferson County, Alabama.

For many years JCS, along with many Alabama cities and courts with

which it contracted, including the cities and courts of Talladega, Hoover,

Sylacauga, Lincoln, Calera, Harpersville and Childersburg, Alabama

operated an illegal extortion scheme called private “probation.” Under this

extortion scheme when a person appearing before the city court could not

immediately pay fines for traffic violations or other misdemeanor offenses,

they were ordered to JCS “probation” and required to pay extra money to

JCS for monthly “probation fees.” The actions taken by JCS in this extorted

collection had no legal basis, resulted from a void contract, void “orders”

and were done in violation of state law.


                                                                           7
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 8 of 108




                          VENUE AND JURISDICTION

     22.   Venue exists in this Circuit Court of Jefferson County because

Ms. Fuqua resides in this Jefferson County and because the private

company defendants JCS, CHC and CCS (collectively referred to as ‘JCS

Inc.’) did business in Jefferson County as Judicial Correction Services, Inc.

during the period made basis of this complaint.

     23.   Jurisdiction exists in Alabama because JCS, CHC and CCS are

foreign companies registered to do business in the state of Alabama and

which actively operated as a private ‘probation’ company before

discontinuing operations in the State of Alabama the fall of 2015. These

Defendants performed various services within the State of Alabama for

several years and therefore Alabama State Court has jurisdiction over each

and every one of the private company Defendants.

     24.   This Jefferson County Circuit Court has jurisdiction over

Defendant Susan Fuqua because she lives in Jefferson County and

because of her participation in the conspiracy with the private company

Defendants and the co-conspirator cities in the acts alleged herein.

                                  FACTS

     25.   JCS solicited contracts with cities throughout Alabama and

ultimately contracted with at least 112 cities, including Talladega, Hoover,
                                                                            8
       Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 9 of 108




Sylacauga, Lincoln, Calera, Harpersville and Childersburg, Alabama.

These contracts were marketed to the city mayors and council as a no cost

contract which gave JCS an exclusive franchise in those cities to collect

court fines and fees. This agreement was based upon the cities’ agreement

to require persons appearing before its courts to be “ordered” to pay fees to

JCS.    As a result, the contracts provided JCS with an exclusive franchise

at each city court for these “services” and also provided that payment of

JCS fees must be required in every court order sending persons to JCS for

collection of fines and costs. The “probation order” form which included the

provision ordering the payment of JCS fees was printed by JCS and

provided to the city courts at which JCS operated, including Talladega,

Hoover, Sylacauga, Lincoln, Calera, Harpersville and Childersburg,

Alabama.

       26.   The JCS contracts with the cities were no bid contracts and

though this collection system was described as “probation,” the JCS

personnel were not probation officers and were instead trained in

collection. Once the fines, fees and costs were collected the ”probation”

was terminated.




                                                                            9
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 10 of 108




      27.     The form agreement between the Alabama cities and JCS

attests that the municipal “court agrees that each court order shall provide

for the following”:

            i.        a probation fee of $35.00 per month flat fee. (Basic or
                      intensive supervision)
            ii.       one time probationer set up fee of $10.00. . . . "
                      (Exhibit A)(emphasis added).

      28.     Generally the city, through its mayor and council, approved the

agreement with JCS on behalf of the city and its court. By Alabama statute,

the cities also established its court and approved the employment of their

municipal court judge(s). Throughout the period of the contract with JCS,

the city police, city court, and city staff of the cities previously named herein

fully participated in the practices and system with JCS.

                        General JCS Collection Practices

      29.     The JCS contract used throughout Alabama required that both

the city and its court agree to the terms. In fact, the court “probation order”

which required fees for JCS was the contract consideration from the city

and its court in order to receive JCS’s promise of free collection services.

That contract document began the JCS relationship in each city but was

not competitively bid as is required by law.



                                                                               10
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 11 of 108




     30.   The JCS contract terms require that the city court “order” the

payment of monthly fees to JCS by each person sent to JCS for collection.

The “probation order” itself was a form preprinted by JCS and then

provided to the city courts in which JCS operated and provided for the

payment of JCS fees. Those “probation orders” were often signed in blank

by the city judge and given to JCS to fill out when a person was sent for

collection. Many times the orders were not signed at all while others had

stamped signatures applied by JCS. The only persons sent to JCS for

collection were those who could not pay the fines and costs demanded on

city charges. Those who were capable of paying the fines and costs were

not subjected to JCS and not ordered to this “probation” and charged

added fees.

     31.   After the contract was in place with an Alabama city and the

form “probation orders” supplied to the city court, JCS, in conjunction with

the cities and their city courts, applied its collection system in a

substantially similar fashion throughout Alabama.

     32.   The JCS approach is highly systemized and was uniform

throughout the Alabama municipal courts in which it operated. That system

used JCS’s “Probation Tracker” software which is highly systemized and

focused on collections of fines and its fees -- not traditional probation
                                                                          11
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 12 of 108




services. For instance, the “probation officer” did not visit the probationer’s

home, job or family, and had contact with them only at the JCS office in

collecting fees and fines.

      33.   The cities, through their contract, pattern and practice, clothed

JCS with the appearance of state authority and some cities have even

allowed JCS employees to carry badges.3 The JCS employees attended

each municipal court session and were referred to as “probation officers” in

the operation of the municipal court and city clerk’s office, though none

have such authority under Alabama statutes. Under this system and as

part of its exclusive franchise, the “offenders” were not permitted to pay

fines at the city payment window, but were required to make all payments,

including those for fines, restitution, probation fees and court costs, to JCS.

Throughout the process, JCS was financially interested in and was paid

from these strong-arm collection efforts.

      34.   The JCS extortion scheme was enormously profitable, and

pressured family members who had no legal obligation to pay any money

to come up with money to get their loved ones released from probation,

and from ongoing threats and jail. This scheme and practice also

compelled these impoverished people to forgo basic necessities of life in


                                                                             12
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 13 of 108




order to pay JCS in an attempt to avoid jail time and extra costs associated

with that.

                     JCS in Alabama Municipal Courts

      35.    Over the years, JCS contracted with over one hundred

Alabama cities, including Talladega, Hoover, Sylacauga, Lincoln, Calera,

Harpersville and Childersburg, Alabama, for the collection of court fines

and costs using substantially the same contract form and thereafter

operating in each court under the same automated software with its

personnel assigned to each court being trained under the same manual

and processes and with an understanding between JCS and the cities to

allow the JCS system to be applied there.

      36.    After being hired at a city court, JCS and the municipal courts

operated in a concerted and consistent fashion showing evidence of their

agreement and understanding in carrying out the JCS collection system.

      37.    Each JCS contract required that the municipal judge would

include in his/her orders sending people to JCS that those people must pay

JCS a set-up fee and a monthly fee. Those fees continued until the fines,

costs and fees were paid but are not authorized by Alabama law.




                                                                          13
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 14 of 108




     38.   Many of these city contract agreements also stated that JCS,

despite its financial interests, would provide testimony “as to the

circumstances of the case” as a “probation officer.”

     39.   In compliance with the conspiratorial understanding and

agreement between JCS and the Alabama Municipal Courts under contract

with JCS, the city judges consistently ordered persons appearing before

the city court to “probation” with JCS for the collection of fines and court

costs when they could not immediately pay. This “probation order” occurred

regardless of the existence of a suspended jail sentence and required

those individuals to pay additional JCS fees.

     40.   In ordering people to JCS “probation” for collection of fines and

court costs, a persons’ poverty was not considered and ability-to-pay

hearings were not undertaken. To do so would destroy the business model

of JCS which was dependent upon the ongoing flow of “probationers” who

would be ordered to pay its fees. Persons who could pay their fines were

not sent to JCS “probation” and not charged additional fees. Those who

were ordered to JCS were therefore all impoverished to the degree they

could not pay simple fines and costs. Instead of consideration of their

poverty, however, and in furtherance of the conspiratorial understanding


                                                                          14
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 15 of 108




and agreement with JCS, the city judges ordered persons on probation

using the JCS form order without further inquiry.

      41.   The actions of the city judges in furtherance of the

conspiratorial understanding and agreement with JCS were done with full

knowledge that JCS had financial interests in expanding the number of

individuals placed with it for “probation.” Those financial interests, in fact,

were harmed if an individual sent to JCS was formally declared by the court

to be indigent because JCS had agreed not to charge those people

probation fees.

      42.   This conspiratorial agreement and understanding between JCS

and the Alabama municipal courts is further shown by the consistent failure

of the city judges to make any indigency determinations and by JCS’ policy

position that it has no responsibility to address the poverty of the person

sent to it even when it possessed specific information about the person

showing their disabilities, unemployment, and the lack of income.

      43.   This conspiratorial agreement and understanding between JCS

and the Alabama municipal courts is further shown by the consistent failure

of the city judges to appoint counsel to those ordered to JCS “probation”

and by the use of JCS’ preprinted probation order form which includes


                                                                             15
         Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 16 of 108




language above the offender’s signature line purporting to “waive” right to

counsel.

         44.   Based upon these “probation orders” if payment was not

forthcoming, JCS provided to the court its Petition for Revocation as the

tool used to acquire an arrest warrant which the courts routinely issued for

failure to appear, failure to pay or failure to obey court order which were all

used as further leverage to extort payment.

         45.   Neither JCS nor the Alabama municipal courts with which it

contracted took steps to provide counsel for the persons pursued under

these “revocations” and arrested under this system or to inform them of this

right.

         46.   Using the “probation order” as its basis, the JCS Petitions for

Revocation were predicated on failure of the individual to pay the fines and

fees demanded. Those petitions were dismissed when such payment was

forthcoming. The “probation order” itself was terminated when the fees,

fines and costs were fully paid.

         47.   Using the “probation order” from its co-conspirator Alabama

municipal courts as a basis, JCS was allowed to determine the monthly

payments required of each person and to allocate payments between

money going to JCS and money going to the City/court.
                                                                             16
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 17 of 108




     48.   Under these “probation orders,” hundreds of people throughout

the state were kept on JCS probation beyond the statutory maximum of two

(2) years; none had counsel; data showing disability and unemployment

was ignored; and no investigation of poverty as reasons for nonpayment

was undertaken by either JCS or the court. The “probation order” met the

court’s promise to receive the free JCS collection services and was in

conformity with the JCS contract. Those “orders” also ignored JCS’ known

financial interest in expanding and extending fee payments.

     49.   The JCS contracts and the resulting “probation orders” were the

crucial factors underlying this extortion scheme. That scheme in the JCS

cities shows a conspiratorial agreement and understanding between the

Alabama municipal courts and JCS that warrants would be issued if money

was not paid by the person sent to JCS for collection, all while ignoring the

requirement of consideration of poverty as required by law.

     50.   The scenario of the city contract leading to a city court

“probation order” leading to illegal JCS extortion which violated numerous

constitutional rights, played out repeatedly in Alabama cities, including

Harpersville, Childersburg, Sylacauga and many others affecting thousands

of Alabama citizens.


                                                                           17
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 18 of 108




      51.   The illegal JCS scheme was based upon a void contract and

void court orders but still resulted in JCS fees of over 30 million dollars

being plundered from over 150,000 of Alabama’s poorest citizens from at

least 2004 until the fall of 2015.

        Factual Allegations Regarding Conspiracy between JCS
                           and Susan Fuqua

      52.    To further the conspiratorial agreement and understanding

between JCS and the municipalities with which it contracted, JCS hired as

its paid lobbyist Susan Fuqua (‘Ms. Fuqua’), while she was serving as the

magistrate for the City of Hoover and as President of the Alabama

Municipal Court Clerks and Magistrates Association (‘AMCCMA’) for which

she was one of the initial board members. Ms. Fuqua did not register as a

lobbyist, but organized and participated in continuing education seminars

for city magistrates and city judges during which she promoted JCS’s

collection system to other city court personnel.

      53.   Ms. Fuqua actively participated in marketing the JCS ‘probation’

for collection scheme to city magistrates and city officials.

      54.   Upon information and belief, Ms. Fuqua profited by JCS’ growth

in Alabama by continuing to receive payments for lobbying services from



                                                                          18
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 19 of 108




JCS and from CHC once CHC purchased and merged the JCS operations

with its own.

      55.   Upon information and belief, in exchange for her monthly

lobbying stipend from JCS Inc. (i.e. JCS, CHC and CCS) Ms. Fuqua

promoted JCS’ business model as one that was legal but did not disclose

the voidable violations of Alabama law that are woven into the ‘probation’

for collection scheme.

      56.   Upon information and belief, Ms. Fuqua presented JCS as a

neutral court officer despite the fact that it had financial interests in keeping

people on ‘probation’ and hiding the material facts regarding people’s

poverty from the city court and its employees.

      57.   Upon information and belief, as the president of the AMCCMA

for over ten (10) years Ms. Fuqua actively lobbied for JCS’ interests without

disclosing her role as its paid lobbyist.

      58.   Upon information and belief, as the long-time president and

founding member of AMCCMA Ms. Fuqua would receive calls from city

magistrates with questions and concerns regarding JCS Inc., its operations,

and complaints/challenges to JCS’ conduct. Ms. Fuqua would dispel these

concerns and present JCS Inc. in a positive light all while concealing the

fact that she was its paid lobbyist.
                                                                               19
       Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 20 of 108




       59.   These concerted efforts between Ms. Fuqua and JCS Inc. show

a conspiratorial agreement and understanding to foster and promote a

voidable practice which violates the Plaintiffs’ rights.

       Factual Allegations Regarding JCS' Conspiracy With Multiple
                        Alabama Municipal Courts

       60.   JCS entered agreements and/or reached an understanding with

the many Alabama Municipal Courts with which it contracted establishing a

practice to deny the Plaintiffs’ constitutional rights protected by Alabama

law.

       61.   Over the years JCS contracted with over one hundred Alabama

cities for the collection of court fines and costs using substantially the same

contract form and provisions and thereafter operating in each court under

the same automated software and with personnel assigned to each court

being trained under the same manual and processes. Those cities included

Hoover, Harpersville, Childersburg, and Sylacauga among others.

       62.   After being hired at a city court, JCS and the municipal courts

operated in a concerted and consistent fashion showing evidence of an

agreement and understanding to deny the Plaintiffs’ rights under Alabama

law.



                                                                             20
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 21 of 108




      63.   Each JCS contract provided that the municipal judge would

include in his/her orders sending people to JCS that those people would be

required to pay JCS a set-up fee and monthly fee.

      64.   Many of these agreements also stated that JCS would provide

testimony “as to the circumstances of the case” as a ‘probation officer.’

(See Paragraph 33 above.)

      65.   In   furtherance   of   the   conspiratorial   understanding   and

agreement between JCS and the Alabama Municipal Courts under contract

with JCS, the city judges consistently placed persons on “probation” with

JCS for the collection of fines and court costs.

      66.   In furtherance of this practice, a persons’ poverty was ignored,

even when they complained to the court they could not immediately pay the

fines, costs and fees when they were imposed. To do so would destroy the

business model of JCS which was dependent upon the ongoing

assignment of “probationers” who were ordered to pay its fees. Persons

who could pay their fines were not sent to JCS. Those who were sent,

were all impoverished to the degree they could not pay simple fines and

costs. Instead of consideration of their poverty however, and in furtherance

of the conspiratorial understanding and agreement with JCS, the city

judges placed persons on probation without further inquiry.
                                                                            21
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 22 of 108




      67.      These actions were in furtherance of the conspiratorial

understanding and agreement with JCS, with full understanding that JCS

had financial interests in expanding the number of individuals placed with it

for “probation.” Those financial interests, in fact, were harmed if an

individual sent to JCS was formally declared to be indigent since JCS

agreed to not charge indigent people probation fees.

      68.      In furtherance of this practice and agreement between JCS and

the Alabama municipal courts, the courts routinely issued arrest warrants

for failure to appear, failure to pay or failure to obey a court order after JCS

provided to the court its petition for revocation as the tool to acquire the

warrant.

      69.      The petitions for revocation sought by JCS under its agreement

and understanding with Alabama municipal courts were predicated on

failure of the individual to pay the fines and fees demanded and those

petitions were dismissed when such payment was forthcoming. The

“probation” itself was terminated when the fees, fines and costs were fully

paid. These petitions used under this agreement and understanding in turn

were accepted by the city court as the basis for arrest warrants on charges

such as failure to obey, failure to appear, failure to pay and failure to obey

court order.
                                                                              22
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 23 of 108




     70.   In   furtherance   of   the   conspiratorial   agreement     and

understanding between JCS and the Alabama municipal courts, JCS was

allowed to determine the monthly payments required and to allocate

payments between JCS or the City without any audit by the City as to the

correctness.

     71.   This conspiratorial agreement and understanding between JCS

and the Alabama municipal courts to violate the state's legal rights of the

plaintiffs is further shown by the hundreds of people throughout the state

who were kept on JCS probation beyond the statutory maximum of two (2)

years; the absence of counsel for those arrested; the explicit language of

the JCS forms and petitions presented to the Court; JCS data showing

disability and unemployment of those assigned for collection; the absence

of any investigation of poverty as reasons for nonpayment by either JCS or

the Court, and the Court’s participation in conformity with the JCS contract

by assigning persons for collection of fines and costs to a party with a

known financial interest in expanding and extending fee payments.

     72.   These concerted efforts between the Alabama municipal courts

and JCS, show a conspiratorial agreement and understanding that

warrants would be issued if money was not paid by the person sent to JCS


                                                                          23
       Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 24 of 108




for collection, all while allowing voidable orders and actions under Alabama

law.

       73.   This conspiratorial practice existed in Hoover, Harpersville,

Childersburg and Sylacauga among other cities and resulted in damage to

the plaintiffs as hereinafter described.

                          PROCEDURAL HISTORY
             Of Related Litigation Against JCS and Harpersville
                       [Case No. 58-CV-2010-900183]

       74.   On March 3, 2010, Richard Garrett and others ("Shelby Co.

Plaintiffs") filed a complaint against Harpersville and others including Judge

Larry Ward requesting injunctive and declaratory relief.

       75.   On May 25, 2012, the Shelby County Court certified "the class

claims for declaratory and injunctive relief.

       76.   Judge Harrington enumerated the most egregious abuses

committed by JCS and Harpersville in his July 11, 2012 order:

       a. Defendants placed on "probation" without an adjudication or
          sentencing order and/or without receiving a suspended sentence;
       b. Defendants placed on "probation" with JCS only when unable to
          pay the entire amount of assessed fines and court costs on the
          day of trial;
       c. Defendants incarcerated for a probation violation (failure to pay,
          failure to appear, contempt of court . . .) without an adjudication or
          sentencing Order;
       d. Defendants incarcerated for failure to appear in court, though only
          "ordered" to do so by JCS;
                                                                              24
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 25 of 108




     e. A defendants' failure to appear or failure to pay often results in a
        new criminal charge with incarceration and additional fines and
        fees for contempt of court with no valid court order or adjudication;
     f. Defendants not afforded a hearing as required by Rule 26.11 of
        the Alabama Rules of Criminal Procedure;
     g. Defendants placed on "extended" probation for many years
        beyond the two year maximum;
     h. Defendants interminably held in the county work release program
        until all fines and foes are paid in full;
     i. Defendants charged unconscionable fines and fees.
     j. Defendants placed on "probation" are charged an initial "set up
        fee" of $10.00 and a monthly "probation fee" of $35.00 (arbitrarily
        raised to $45.00 per month at some point in time, though the
        Harpersville/JCS contract allows for only $35.00 per month) which
        is charged as long as the defendant is on probation. For example,
        under the Harpersville/JCS contract a defendant who is unable to
        pay a fine of $200.00 on the day of trial is placed on probation. If
        that defendant paid $50.00 per month to the JCS probation office,
        the defendant will not have satisfied his probation for 14 months at
        a total cost of $700.00. (JCS probation fees would be one month
        at $10.00 + $35.00 and 13 months at $35.00-unless the defendant
        was charged $45.00 per month in which case the first two monthly
        payments would only cover JCS charges, requiring an additional
        40 months of payments totaling $2,100.00.)
     k. Multiple incarcerations were imposed upon the plaintiffs in the
        case at bar with no adjudication or imposition of sentence and for
        probation violations over which the court had absolutely no
        jurisdiction.
     l. Fines and fees charged to the plaintiffs in the case at bar reached
        into the thousands upon thousands of dollars.

     77.   On July 17, 2012 the Plaintiffs filed their third amended

complaint against Harpersville and JCS.
                                                                           25
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 26 of 108




      78.   The Harpersville city court was abolished on August 8, 2012

pursuant to the city council's Ordinance No. 12-0808. In addition to

abolishing the city court, this Ordinance transferred jurisdiction for city

crimes to the District Court of Shelby County. The very next day, August 9,

2012, the Sheriff of Shelby County executed a search warrant upon

Harpersville's municipal court and its police department and seized the

City's records.

      79.   On August 16, 2012, Judge Harrington entered an order

immediately abolishing Harpersville's city court and transferring jurisdiction

for all Harpersville city crimes to the District Court of Shelby County,

Alabama. This order also enjoined Harpersville and its agent, JCS, from

collecting any "outstanding fines, fees, costs or judgments."

      80.   With no city records, the case became dormant for an extensive

period of time with no action on the damage claims. With no progress of the

case on March 18, 2015, the Shelby County Circuit Court entered an Order

continuing the case generally.

      81.   While the Shelby County case was stalled, Plaintiffs in Ray v.

JCS, et. al., filed their complaint on August 28, 2012 in the U.S. District

Court for the Northern District of Alabama and vigorously pursued JCS in a

statewide damage class action.
                                                                            26
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 27 of 108




      82.    During the pendency of the Garrett Shelby County lawsuit,

following a ruling in this matter by Judge Hub Harrington and the closure of

the Harpersville city court, Attorney General Luther Strange seized the

records of the City of Harpersville city court and kept those in his office for

many months while instituting no litigation or prosecution concerning the

same. Only after many months of silence from that office, those records

finally returned to the District Attorney’s office in Shelby County and

ultimately were placed in the hands of the attorneys at Balch, Bingham

acting as counsel for the City of Harpersville where they currently reside.

      83.    On March 16, 2018, the parties in the Shelby County action

filed a joint motion to dismiss requesting that the court approve a secret

settlement with the named plaintiffs and to approve dismissal of the class

claims without prejudice and without notice to the class.

      84.    On April 3, 2018, Balch & Bingham on behalf of Harpersville

filed a proposed order which the court adopted approving the secret

settlement with no notice to the class members and with no disclosure of

amounts paid to the plaintiffs or their counsel in consideration of the

dismissal.

      85.    Though the named Plaintiffs and their counsel filed the Shelby

County action as representatives of a putative class, certification of the
                                                                              27
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 28 of 108




damage class was never sought and no notice whatsoever was given to

other putative class members whose rights are affected thereby. The class

claims in the Shelby County case have however tolled the statute of

limitations for the claims of the putative class members there.

     86.   None of these Plaintiffs have received any compensation for

the damages they have suffered from the JCS scheme.

                   JCS’s Conspiracy with Harpersville

     87.   The Town of Harpersville contracted with JCS on March 3,

2005. The JCS form contract was signed by the city mayor. As in other

cities, Harpersville agreed to have its court order the payment of fees to

JCS by each person sent to “probation” for fine collection.

     88.   Harpersville also hired Larry Ward as its part time municipal

judge. Ward's full time job was selling municipal bonds and giving cities

financial advice - not practicing law. In fact, Ward never practiced law but

had assisted Harpersville in issuing municipal bonds whose payments were

thereafter largely funded by revenue from city fines which Ward levied.

Upon information and belief, Ward facilitated the sale of Harpersville

municipal bond warrants by his employer Morgan Keegan in 2010 which

were underwritten based on Harpersville financial statements showing


                                                                          28
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 29 of 108




approximately 50% of the city revenue coming from its city court fines

levied under Larry Ward.

      89.   During his tenure at Harpersville, Larry Ward had a personal,

financial interest in ensuring that the Harpersville court generated money

for the Town to support the bond issue all of which was known to the Town

officials who participated in the bond issue.

      90.   Like Larry Ward, JCS had a significant financial stake in the

proceedings, as it only made money if people continued to be placed on

‘probation’ and ordered to pay fees all of which constituted voidable orders

and practices under Alabama law to those appearing before the city court.

      91.   As part of the practice at Harpersville with JCS, Larry Ward

typically presigned blank ‘probation' orders provided to him by JCS which

the JCS employees then filled out without any oversight being undertaken

by the City.   Many times “probation” was assigned for collection even

though there was no underlying suspended jail sentence and often for

charges upon which there had been no finding of guilt.

      92.   The Town's focus on revenue collection and its knowing

employment of JCS and Ward, each with financial interests in a judicial

process, established a long-term practice of abuse routinely denying due


                                                                          29
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 30 of 108




process and other rights to persons such as the plaintiffs as was found by

Judge Harrington in the order referenced above.

      93.   To give JCS the appearance of authority, a JCS employee with

City approval often sat in the mayor’s chambers and received ‘probationers’

who were escorted into the chambers by Harpersville police after being

sent to “probation.”

      94.   On March 4, 2014 the Alabama Judicial Inquiry Commission

issued Advisory Opinion 14-926, after conducting an investigation of Larry

Ward and entered a lengthy opinion critical of the deficiencies in his actions

as a city judge operating at Harpersville jointly with JCS.

      95.   After   reviewing   Ward’s    improper   actions   with   JCS    at

Harpersville, the Judicial Inquiry Commission gave directions on how

municipal courts should operate:

         a. COURT RECORDS
         That orders of the court are duly signed by the judge in a timely
         manner; that blank orders are never signed by the judge to be
         filled in by staff; that execution of orders not be delegated to staff
         by use of signature stamps; that all plea agreements, waivers of
         counsel, and other forms be properly executed and maintained;
         that counsel be appointed for indigent defendants where
         appropriate; that all orders and records of the court be retained by
         the court clerk as required by law; that the amount of fines
         imposed and court costs and fees assessed be limited to those
         allowed by law; that proper corrective action be taken upon
         discovery that the amount of such fines, costs, or fees was

                                                                             30
Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 31 of 108




  excessive and that traffic tickets be timely forwarded to the
  Department of Public Safety as required by law.

  b. PROBATION
  That probation be used only when a suspended sentence is
  imposed following conviction of an offense; that probation be
  imposed only after a properly executed order of conviction has
  been entered; that all probation orders be executed by the judge at
  the time the defendant is placed on probation and advised of the
  conditions of probation; that periods of probation be neither
  imposed nor extended beyond the time authorized by law; that
  petitions for revocation of probation be processed in accordance
  with due process requirements, including proper notice to the
  defendant; and written findings of the grounds for revocation of
  probation be recorded.

  c. COUNSEL, INCARCERATION, AND PRE-TRIAL DIVERSION
  That incarcerated defendants be provided timely initial appearance
  hearings as provided by law; that defendants be informed of their
  right to counsel; that defendants be given a reasonable time to
  secure an attorney prior to arraignment or a decision on pre-trial
  diversion; that any bond set should be reasonable, with
  consideration of the defendant’s ability to make bond; that
  defendants not remain incarcerated beyond a court date due
  simply to administrative failures in the court; that defendants not
  be incarcerated for nonpayment of fines, costs, and restitution
  without the judge first conducting an inquiry as to the reasons for
  nonpayment; that defendants not be incarcerated for failure to pay
  fines, costs, and restitution beyond the maximum time allowed by
  law for such incarceration; that incarcerated defendants be
  properly credited on fines and costs with time served; that
  defendants not be incarcerated for nonpayment of fines, costs,
  and restitution, where the defendant has failed to pay because of
  indigency; and that any finding of contempt for nonpayment of fine,
  costs, and restitution be based on a petition for contempt and a
  hearing after notice.

  d. PRIVATE PROBATION
  That private probation or other services used by the court be
                                                                   31
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 32 of 108




         reviewed on a consistent basis to ensure there is no usurpation of
         the authority of the court, and to prevent such agencies from
         creating the perception that they have the authority to make the
         final determination of conditions of probation or to incarcerate
         offenders for noncompliance with court orders; that such agencies
         not be delegated the authority to make indigency determinations
         or other determinations relative to incarceration for
         noncompliance; and that all actions regarding probation be subject
         to review by the judge to ensure that such actions do not violate
         an offender’s rights of due process or equal protection of the law.

         e. JUDICIAL ENGAGEMENT
         That sufficient time is committed by the judge to the court to insure
         that the judge and the other officials of the court protect the due
         process rights of all individuals appearing before the court.

      96.   When the Judicial Inquiry Commission findings were made,

JCS was operating in 112 cities. Ward was serving as a city judge in

several other cities as well, including Childersburg.

                    Factual Allegations Regarding
               Conspiracy between JCS and Childersburg

      97.   JCS entered into a contract with Childersburg and its court in

2005 signed by the City's former mayor hiring JCS for the collection of court

fines and costs. That relationship continued until it terminated in May of

2015, after Childersburg was sued in Ray. During that ten years there was

concerted consistent action between JCS and the municipal court showing

evidence of their agreement, practice and understanding, using void orders

and voidable practices under Alabama law.

                                                                            32
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 33 of 108




      98.   Again the contract was the JCS form which provided that the

municipal judge, (Larry Ward), would order payment to JCS of a set-up fee

and monthly fees in his orders which sent people to JCS. In practice, those

“orders” were preprinted and supplied by JCS to Ward who signed them in

blank for JCS’s use.

      99.   This agreement also stated that JCS would provide testimony

"as to the circumstances of the case" as a 'probation officer.'

      100. In furtherance of the understanding and agreement between

JCS and the Childersburg Municipal Court, Judge Ward consistently sent

persons appearing before him to "probation" with JCS for the collection of

fines and court costs when they could not immediately pay these fines and

court costs to the municipal court when those were assessed. This referral

to JCS "probation" occurred whether there was a suspended jail sentence

or not, and required those individuals to pay additional JCS fees.

      101. In ordering people to JCS "probation" for collection of fines and

court costs, Ward consistently failed to consider the persons' poverty, even

when they complained to the court they could not immediately pay the

fines, costs and fees when they were imposed. Instead of consideration of

their poverty, and in furtherance of the conspiratorial understanding and

agreement with JCS, Judge Ward placed persons on probation without
                                                                          33
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 34 of 108




further inquiry allowing JCS to use his pre-signed blank orders as the basis

for this referral.

      102. The actions of Judge Ward in furtherance of the conspiratorial

understanding and agreement with JCS, were done with full understanding

and acknowledgment that JCS had financial interests in extending the paid

supervision of individuals placed with it for "probation" and that its interests

were harmed if an individual sent to JCS was formally declared to be

indigent because JCS agreed to not charge people probation fees who the

court declared to be indigent.

      103. This conspiratorial agreement and understanding between JCS

and the municipal court of Childersburg is further shown by the consistent

failure of Judge Ward to appoint counsel to those he ordered to JCS

'probation', by the use of JCS' pre-printed probation order, by Judge Ward

pre-signed orders in blank, and by language included in those forms above

the offender's signature line stating: "I have counsel or have waived my

right to counsel for all proceedings to this date and have received a copy of

this ORDER."

      104. In furtherance of this understanding between JCS and the City

of Childersburg Municipal Court, the court there routinely issued arrest

warrants for failure to appear, failure to pay or failure to obey a court order
                                                                              34
        Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 35 of 108




after JCS requested a petition to revoke probation. The warrants issued by

the city court were based upon JCS' institution of the petition for revocation.

The agreement and understanding between JCS and the city municipal

court in Harpersville was further implemented by JCS providing to the court

its petition for revocation as the tool to acquire the warrant from the City.

        105. In   furtherance   of    this   conspiratorial   agreement     and

understanding, after JCS petitioned for revocation beginning the process to

acquire a warrant, neither JCS nor the municipal court took steps to provide

counsel for the persons pursued or to inform them of this right. Notice

about these proceedings, if any, was given by JCS - not the city court.

        106. The petitions for revocation sought by JCS under its agreement

and understanding with Childersburg Municipal Court were all predicated

on failure of the individual to pay the fines and fees demanded.            The

petitions were dismissed if such payment was forthcoming and "probation"

itself was promptly terminated when the fees, fines and costs were fully

paid.

        107. In   furtherance    of   the    conspiratorial   agreement     and

understanding between JCS and the city court of Childersburg, JCS was

allowed to determine the monthly payments required and the allocation of

payments between JCS or the City without any review by the City.
                                                                                35
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 36 of 108




      108. This conspiratorial agreement and understanding between JCS

and the municipal court of Childersburg is further shown by the hundreds of

people who were kept on JCS probation beyond the statutory maximum of

two (2) years during which time JCS continued to demand monthly fees.

      109. These concerted efforts between the city court and JCS,

including the city judge and the other employees of the court, show an

agreement and understanding that warrants would be issued if money was

not paid, while ignoring the requirement of consideration of poverty.

                 Facts Regarding Conspiracy between
                    JCS and Sylacauga’s City Court

      110. JCS entered into a contract with Sylacauga and its City court in

2009 for the collection of fines and costs. The contract was signed by the

Sylacauga mayor, Sam Wright, and the city judge, Barry Vaughn, after

which there was concerted consistent action between JCS and the

municipal court showing evidence of their agreement and understanding.

      111. This agreement provided that the municipal judge, Barry

Vaughn, would order people he sent to JCS to pay JCS a $10 set-up fee

and a $40 monthly fee.

      112. This agreement also stated that JCS would provide testimony

"as to the circumstances of the case" as a "probation officer."

                                                                         36
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 37 of 108




      113. In furtherance of the understanding and agreement between

JCS and the Sylacauga Municipal Court, Barry Vaughn consistently placed

persons appearing before him on "probation" with JCS for the collection of

fines and court costs when they could not immediately pay these fines and

court costs to the municipal court when they were assessed. This referral to

JCS "probation" occurred regardless of the existence of a suspended jail

sentence and required those individuals to pay additional JCS fees.

      114. In ordering people to JCS "probation" for collection of fines and

court costs, Judge Vaughn consistently failed to consider the persons'

poverty, even when they complained to the court they could not

immediately pay the fines, costs and fees when they were imposed.

Instead of consideration of their poverty, and in furtherance of the

conspiratorial understanding and agreement with JCS, Judge Vaughn

placed persons on probation without further inquiry.

      115. The actions of the Sylacauga judge were in furtherance of the

conspiratorial understanding and agreement with JCS, and with knowledge

that JCS had financial interests in extending the paid supervision of

individuals placed with it for "probation." Those financial interests, in fact,

were harmed if an individual sent to JCS was formally declared to be

indigent since JCS agreed to not charge indigent people probation fees.
                                                                             37
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 38 of 108




      116. This conspiratorial agreement and understanding between JCS

and the municipal court of Sylacauga is further shown by the consistent

failure of the court to make any indigency determinations and by JCS'

policy that it has no responsibility to address the poverty of the person sent

to it even when it possessed specific information about the person showing

their disabilities, unemployment, and the lack of income.

      117. This conspiratorial agreement and understanding between JCS

and the municipal court of Sylacauga is further shown by the consistent

failure of the court there to appoint counsel for those he ordered to JCS

'probation.' Additionally, Judge Vaughn allowed JCS to use his signature

stamp to ‘sign’ JCS' pre-printed probation order. That form order included

the following language above the offender's signature line. "I have counsel

or have waived my right to counsel for all proceedings to this date and have

received a copy of this ORDER."

      118. In furtherance of this understanding between JCS and the City

of Sylacauga Municipal Court, the court there routinely issued arrest

warrants for failure to appear, failure to pay or failure to obey court order

after JCS requested a petition to revoke probation. The agreement and

understanding between JCS and the city municipal court was further


                                                                            38
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 39 of 108




implemented by JCS providing to the court its petition for revocation as the

tool to acquire the warrant.

      119. The petitions for revocation sought by JCS under its

agreement, practice and understanding with Sylacauga’s Municipal Court

were all based upon failure of the individual to pay the fines and fees

demanded. The petitions were dismissed if such payment was forthcoming

and “probation" itself was terminated when the fees, fines and costs were

fully paid. These petitions were accepted by the city court as the basis for

arrest warrants on charges such as failure to obey, failure to appear, failure

to pay and failure to obey court order.

      120. In    furtherance   of   the    conspiratorial   agreement     and

understanding between JCS and Sylacauga’s city court, JCS was allowed

to determine the monthly payments required and to allocate payments

between JCS or the City.

      121. This conspiratorial agreement and understanding between JCS

and Sylacauga’s municipal court is further shown by the hundreds of

people who were kept on JCS probation beyond the statutory maximum of

two (2) years during which time JCS continued to demand monthly fees.

      122. These concerted efforts between the city court and JCS,

including the city judge and the other employees of the court, show an
                                                                            39
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 40 of 108




agreement and understanding that warrants would be issued if money was

not paid, while ignoring the requirement of consideration of poverty as

required under Alabama law.

              FACTS SPECIFIC TO EACH OF THE PLAINTIFFS

     123. Plaintiffs are individuals who were unable to fully pay fines,

fees, and costs levied by Alabama municipal courts, and who, as a result,

were assigned to JCS for “probation” under JCS for purposes of collecting

the fine. Plaintiffs are currently or were formerly impoverished and, despite

that poverty, were incarcerated for failure to pay charges and fees for

services allegedly rendered by JCS to its co-conspirator cities with which it

contracted.

     EMERSON HAMILTON

     124. Emerson Hamilton (“Mr. Hamilton”) is over the age of nineteen

(19) and is a resident of Sylacauga, Alabama.

     125. Mr. Hamilton’s difficulties with JCS began shortly after Hoover

began using JCS in 2004.

     126. On April 28, 2004, Mr. Hamilton was put on JCS ‘probation’ for

a No Driver’s License charge.

     127. JCS records indicate that Mr. Hamilton was assessed a city fine

of $25 and court costs of $158.
                                                                           40
       Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 41 of 108




       128. During this time Susan Fuqua (Ms. Fuqua) was the magistrate

at Hoover.

       129. Upon information and belief, during this time Ms. Fuqua was

being paid monthly by JCS to be its lobbyist. Similarly, the Judge at

Hoover, Brad Bishop, was a resource to JCS reviewing pending legislation.

       130. Ms. Fuqua did not register as a lobbyist for JCS but she actively

marketed JCS services to cities and city magistrates while also holding the

position of President for the Alabama Municipal Magistrate Association

(‘AMMA’).

       131. Ms. Fuqua kept her lobbyist position with JCS a secret so those

appearing before her and the city employees had no reason to know that

Ms. Fuqua had a financial interest in the cities' agreement to contract with

JCS.

       132. Upon information and belief, Ms. Fuqua participated in

implementing the JCS system in Hoover’s court where JCS operated.

       133. JCS records show that Mr. Hamilton paid JCS a total of $403 to

collect the $183 he owed the city of Hoover for his traffic ticket. JCS kept

$220 of this and sent $183 to Hoover.

       134. In 2006, Mr. Hamilton was jailed by the Town of Harpersville for

a city crime and the city demanded a cash bond for his release.
                                                                           41
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 42 of 108




      135. Since Mr. Hamilton was poor, neither he nor his family could

pay the cash bond demanded so he remained in jail until the next date for

city court.

      136. Pursuant to the JCS scheme, Mr. Hamilton was put on JCS

‘probation’ for five (5) city crimes even though there is no record of a guilty

plea or adjudication for three (3) of the five (5) ‘crimes’ for which JCS was

collecting money. Further, the ‘probation order’ was not signed, and there

was no jail sentence to suspend for these five (5) city crimes.

      137. Despite no legal authority to place Mr. Hamilton on probation,

JCS filled out the probation form that JCS preprinted assigning Mr.

Hamilton to ‘probation’ requiring him to pay its fees.         There was no

investigation into Mr. Hamilton’s ability to pay and he was not provided

counsel.

      138. JCS’ preprinted probation order listed "conditions" of probation

containing unconstitutional restrictions on his liberty, which were imposed

solely because he was poor. These restrictions included: 1) not changing

residence or employment without notifying your Probation Officer, 2)

avoiding "injurious or vicious habits," 3) working diligently at a lawful

occupation, unless a full time student, 4) "truthfully answer all inquiries" by

the JCS employees and "comply with all instructions" the JCS employee
                                                                             42
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 43 of 108




gives. In addition to these unlawful constraints, the order states in bold type

- "You were subject to arrest for violation of any condition imposed by this

order, and your probation may be revoked accordingly."

      139. When Mr. Hamilton told the people at the City court that he was

unable to immediately pay the money it demanded, he was instructed to

sign the probation papers so that he could escape jail by participating in the

JCS “payment plan.”

      140. Neither the City, nor the City court, nor JCS, had the authority

to place Mr. Hamilton on probation for unadjudicated crimes or for crimes

for which there was no jail sentence but, despite this lack of authority, JCS

began demanding $2,338 from Mr. Hamilton.

      141. Despite his poverty, Mr. Hamilton paid as much as he could -

anywhere from $40 - $100 each visit - to keep his freedom and not be

jailed.

      142. JCS determined how much of Mr. Hamilton’s payments it would

keep for its fees and how much it would send Harpersville as credit against

his fines, court costs, and jail fees (Harpersville added $31/day for each

day it kept him in jail.) For example, when Mr. Hamilton paid JCS $50, JCS

sometimes kept $20 for its fees and sometimes kept $10.


                                                                             43
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 44 of 108




     143. JCS kept Mr. Hamilton on ‘probation’ under these void orders

until March 2011 when he completely paid all the money JCS demanded.

During the process however, Mr. Hamilton was arrested several times for

his inability to pay JCS as it demanded.

     144. In fact, JCS’ detailed visit notes state: “3/7/2011 CFR: DEF

WAS ARRESTED AND PAID THIS CASE OFF TO BE RELEASED”

     145. In 2006 Mr. Hamilton was ordered to JCS ‘probation’ with the

city of Talladega court for three (3) traffic tickets when he could not pay.

There was no investigation into Mr. Hamilton’s ability to pay and he was not

provided counsel.

     146. The Talladega judge did not sign the pre-printed JCS probation

order and Mr. Hamilton was not sentenced to jail for his traffic crimes and

as such had no legal authority to place Mr. Hamilton on probation

     147. Nevertheless, JCS employees using an unsigned void order

and pretending to have court authority demanded that Mr. Hamilton pay

$1,157, its fees and be subjected to its ‘probation’ requirements.

     148. Mr. Hamilton was also placed on JCS ‘probation’ in Sylacauga

and Childersburg pursuant to this same JCS scheme and based upon void

orders. There was no investigation into Mr. Hamilton’s ability to pay and he

was not provided counsel there either.
                                                                           44
        Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 45 of 108




        149. Throughout these nine (9) years of probation, Mr. Hamilton has

endured constant threats of jail and jailing. JCS routinely requested that Mr.

Hamilton be arrested when he was unable to pay as JCS demanded -

despite the fact that he was legally innocent of some of the city ‘crimes’,

that some JCS ‘probations’ had no valid probation order, and that he had

no jail sentences to suspend.3

        150. When Mr. Hamilton was unable to pay to the satisfaction of

JCS, warrants were issued and he was jailed pursuant to this extortion

scheme with the cities courts.

        151. The joint practices of JCS and its co-conspirator city courts

using void orders impeded Mr. Hamilton’s ability to travel, and the threat of

his arrest remains looming. When CCS decided to discontinue its JCS

operations in Alabama in the fall of 2015 its records show that Mr. Hamilton

was on Warrant status in three (3) cities - Sylacauga, Harpersville, and

Talladega.




3
  See DOJ Report pg. 55 “The large number of warrants issued by the court, by any count, is due
exclusively to the fact that the court uses arrest warrants and the threat of arrest as its primary tool for
collecting outstanding fines for municipal code violations. With extremely limited exceptions, every
warrant issued by the Ferguson municipal court was issued because: 1) a person missed consecutive
court appearances, or 2) a person missed a single required fine payment as part of a payment plan.
Under current court policy, the court issues a warrant in every case where either of those circumstances
arises—regardless of the severity of the code violation that the case involves. Indeed, the court rarely
issues a warrant for any other purpose.”
                                                                                                         45
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 46 of 108




      152. Upon information and belief, JCS did not request that these

warrants be recalled. As such, Mr. Hamilton still lives under the threat of

being incarcerated by this extortion scheme all arising from void orders

issued under this scheme.

      153. Throughout this period no meaningful inquiry was made to Mr.

Hamilton's ability to pay the fines, costs and fees at any of the brief court

appearances. Though Hamilton has been poor and unemployed at times,

he still was incarcerated for his inability to pay. The jail sentences imposed

for nonpayment were always subject to cancellation or amendment should

Mr. Hamilton's family or friends be able to pay an amount satisfactory to

JCS and as often explicitly stated in the arrest warrants.

      154. Mr. Hamilton was not provided legal representation at any of

these court proceedings, and no inquiry was made as to his ability to hire

legal counsel. Warrants for arrest were issued based on a report from JCS

that Mr. Hamilton had failed to make payments to the satisfaction of JCS or

had failed to appear at the collection office as directed. The arrests and

incarcerations of Mr. Hamilton occurred without any determination of

contempt, willfulness or the ability to pay as required by Ala. Code 15-18-

62.


                                                                            46
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 47 of 108




     155. On his repeated arrests, Mr. Hamilton was held for days either

without bail or with cash bail demanded in the balance of fines and fees

claimed. Likewise, Mr. Hamilton was not afforded written charges, legal

representation, an adequate hearing, or findings of fact.

     156. Though Mr. Hamilton has been jailed on various occasions

upon JCS’ request, he has not been afforded full credit for that time in jail

against his fines and costs. Instead, on some occasions he was charged

for each day he was incarcerated. There is no legal basis for such charges.

     157. Throughout this period of time, JCS provided no services to Mr.

Hamilton and acted merely as a collection agency charging additional fees.

Despite knowledge that Mr. Hamilton was unable to pay these fines and

was poor, JCS sought to charge and collect these unlawful fees.

     158. Mr. Hamilton paid JCS thousands of dollars in an attempt to

stay out of jail. All these payments were made under duress and demanded

based upon void orders and yet he was still arrested and jailed.

     BENNIE BRUNO

     159. Bennie Bruno (“Mr. Bruno”) is over the age of nineteen (19) and

is a resident of Childersburg, Alabama.

     160. Mr. Bruno’s difficulties with JCS began shortly after Harpersville

began using JCS to collect its municipal court fines and fees.
                                                                           47
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 48 of 108




      161. In 2005, Mr. Bruno was ordered to the JCS “payment” plan by a

void order after he was unable to immediately pay his city fines and fees in

full for his traffic tickets. There was no investigation into his ability to pay

and he was not provided counsel.

      162. According to its agreement with JCS the Harpersville city judge,

Larry Ward, ordered Mr. Bruno to JCS ‘probation’ for collection of money

even though Mr. Bruno was not sentenced to jail.

      163. Mr. Bruno stayed on the JCS ‘probation’ under this void order

from 2005 until the Harpersville court was closed in 2012 despite the fact

that legitimate probation for a misdemeanor can only last two (2) years.

      164. During his seven (7) years on JCS ‘probation’ under this void

order, Mr. Bruno was arrested and spent several days in jail for his inability

to pay. JCS collected $1,090 of revenue from Mr. Bruno.

      165. Upon information and belief, in addition to the $1,090 JCS

demanded and kept for itself, JCS collected an additional $3,665 for fines

and fees that Mr. Bruno did not owe the city, as he was legally innocent of

the ‘crimes’ for which he nevertheless was charged money.

      166. Though Mr. Bruno was jailed under this void order upon JCS’

request, he was not afforded full credit for that time against his fines and

costs.
                                                                              48
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 49 of 108




      167. Upon information and belief, Mr. Bruno was instead charged

$31 for each day he was incarcerated. There is no legal basis for such

charges.

      168. Throughout this period of time, JCS provided no services to Mr.

Bruno and acted merely as a collection agency charging additional fees.

Despite knowledge that Mr. Bruno was unable to pay these fines and was

poor, JCS sought to charge and collect these unlawful fees in violation of

Alabama law.

      169. Mr. Bruno paid JCS thousands of dollars in an attempt to stay

out of jail. All these payments were made under duress and yet he was still

arrested and jailed all arising from these void orders.

      WILLIE WALKER

      170. Willie Walker (“Mr. Walker”) is over the age of nineteen (19)

and is a resident of Harpersville, Alabama.

      171. Mr. Walker’s difficulties with JCS began in Harpersville after he

was ordered to JCS “probation” by a void order in January 2008 because

he could not immediately pay city fines and fees. There was no

investigation into his ability to pay and he was not provided counsel.




                                                                          49
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 50 of 108




      172. Mr. Walker was not given a jail sentence yet he was illegally

ordered to probation by a void order of Larry Ward, the part-time

Harpersville municipal court judge.

      173. Upon information and belief, there is no legal finding of guilt for

Mr. Walker’s crimes for which the payments were demanded.

      174. After being ordered to JCS probation, Mr. Walker continued to

be unable to pay the money JCS demanded so JCS requested that a

warrant be issued for his arrest.

      175. Pursuant to JCS’ request, a warrant was issued for Mr.

Walker’s non-payment and in the fall of 2009, Mr. Walker was arrested in

his home and taken to the Shelby County Jail.

      176. Mr. Walker was not given an opportunity to bond out of jail and

was kept in jail until May of 2010, due to his non-payment.

      177. After his release from jail, JCS reactivated Mr. Walker’s

probation ultimately requesting another warrant for his arrest in October

2010 all of which resulted from the void orders.

      178. Mr. Walker was also ordered to JCS probation by Larry Ward in

Childersburg under a void order there.

      179. Mr. Walker’s Childersburg ‘probations’ were also as a result of

his inability to immediately pay city fines and fees, as he was not given jail
                                                                            50
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 51 of 108




sentences for any of these city crimes. There was no investigation into his

ability to pay and he was not provided counsel there either.

      180. Mr. Walker paid as he could but was unable to pay as JCS

demanded. As such, Mr. Walker was arrested and jailed upon JCS’

request.

      181. Mr. Walker spent almost two weeks in jail on the false charge of

FTOCO and was not given credit for these jail days against the city money

he owed.

      182. Though Mr. Walker was jailed upon JCS’ request, he was not

afforded full credit for that time against his fines and costs.

      183. The Sylacauga city court also used a void order to put Mr.

Walker on JCS probation for city fines and fees when he could not pay.

There was no investigation into his ability to pay and he was not provided

counsel.

      184. The pre-printed JCS probation order used in Sylacauga shows

no jail sentence yet Mr. Walker was required to pay JCS its extra set-up fee

and monthly "probation" fees.

      185. During his six (6) years on JCS "probation" Mr. Walker was

arrested several times and spent approximately six months in jail for his


                                                                          51
       Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 52 of 108




inability to pay and all resulting from the void order.     Additionally, Mr.

Walker paid JCS over $6,000.

       186. Throughout this period of time, JCS provided no services to Mr.

Walker and acted merely as a collection agency charging additional fees.

Despite knowledge that Mr. Walker was unable to pay these fines JCS

sought to charge and collect these unlawful fees in violation of Alabama

law.

       187. Mr. Walker paid JCS thousands of dollars in an attempt to stay

out of jail. All these payments were made under duress and yet he was still

arrested and jailed.

       ANTONIO CALHOUN

       188. Plaintiff Antonio Calhoun (‘Mr. Calhoun’) is over the age of

nineteen (19) and an individual resident of Talladega, Alabama.

       189. Upon information and belief, in October 2009, Mr. Calhoun was

arrested by Harpersville police and taken to the Shelby County jail where

he was held pursuant to a cash bond demanded for his release.

       190. Neither Mr. Calhoun nor any of his family or friends could pay

the $528 cash bond to secure his release so he was kept in jail for four (4)

days before being released to go to Harpersville court.


                                                                           52
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 53 of 108




      191. At the Harpersville Court Mr. Calhoun wore his jail jumpsuit and

shackles and was ordered to JCS probation under a void order as a

condition of his release from jail.

      192. Pursuant to its agreement with Harpersville, JCS demanded

monthly fees for itself and added jail fees to Mr. Calhoun’s balance for each

of the days he was kept in jail.

      193. Despite evidence that Mr. Calhoun was poor and that he could

not pay the cash bond demanded for his release, JCS kept Mr. Calhoun on

‘probation’ to collect the money Harpersville said Mr. Calhoun owed it.

There was no investigation into his ability to pay and he was not provided

counsel.

      194. Mr. Calhoun was also ordered to JCS probation by Larry Ward

at Childersburg under another void order.

      195. Mr. Calhoun’s Childersburg void probation order listed only

traffic citations for which a jail sentence was not given and as such no

sentence existed to “suspend.”

      196. Throughout the years he was on JCS probation under these

void orders, Mr. Calhoun was arrested several times and spent days in jail

based on this illegal scheme of collection.


                                                                           53
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 54 of 108




      197. All of the money paid to JCS for Mr. Calhoun's ‘probation' was

paid under duress in an attempt to keep Mr. Calhoun from being arrested

and jailed and all as the result of void orders.

      198. At all times relevant to the claims herein, Mr. Calhoun was

poor. JCS Inc. provided no services and knowingly continued to demand

money despite knowledge of his poverty.

      TAVELL CRAWFORD

      199. Plaintiff Tavell Crawford (‘Mr. Crawford’) is over the age of

nineteen (19) and an individual resident of Sylacauga, Alabama.

      200. Like the other Plaintiffs, Mr. Crawford was subjected to the

illegal JCS extortion scheme by the conspiracy with the city courts in

Harpersville, Sylacauga and Hoover when he was unable to immediately

pay in full court fines and fees demanded.          He was ordered to JCS

probation by a void order of the city court.

      201. In Sylacauga JCS demanded that Mr. Crawford repay many

fines that had previously been paid in full shortly after the traffic ticket had

been adjudicated. Despite the fact that Mr. Crawford had previously paid

his traffic tickets in full JCS demanded additional repayment as a condition

of his ‘probation.’


                                                                              54
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 55 of 108




      202. Pursuant to JCS’ scheme, JCS demanded minimum monthly

payments as a requirement for Mr. Crawford to be compliant with his

‘probation’ and requested that warrants be issued for his arrest when

payments were not made as JCS demanded.

      203. Upon information and belief, many of the traffic crimes for which

Mr. Crawford was ordered to JCS ‘probation’ did not have a jail sentence

yet Mr. Crawford was required to pay JCS its extra set-up fee and monthly

‘probation’ fees and follow its requirements or face the possibility of arrest

and jail with cash demanded for his release.

      204. During his seven (7) years on JCS ‘probation’ Mr. Crawford was

arrested several times and spent several days in jail for his inability to pay.

Additionally, Mr. Crawford paid JCS over $5,000. There was no

investigation into his ability to pay and he was not provided counsel.

      205. Throughout this period of time, JCS provided no services to Mr.

Crawford and acted merely as a collection agency charging additional fees.

Despite knowledge that Mr. Crawford was unable to pay these fines and

was poor, JCS sought to charge and collect these unlawful fees in violation

of Alabama law.




                                                                             55
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 56 of 108




      206. Mr. Crawford paid JCS thousands of dollars in an attempt to

stay out of jail. All these payments were made under duress and yet he

was still arrested and jailed all pursuant to void orders.

      LEWIS MALLORY

      207. Plaintiff Lewis Mallory (‘Mr. Mallory’) is over the age of nineteen

(19) and an individual resident of Childersburg, Alabama.

      208. All of Mr. Mallory’s illegal ‘probations’ with JCS were in courts

where Larry Ward was the part time judge and were all due to void orders.

      209. JCS Mr. Mallory subject to this conspiratorial extortion scheme

for over seven (7) years.

      210. At the Harpersville court Larry Ward ordered Mr. Mallory to JCS

"probation" when he could not immediately pay in full fines for traffic tickets,

which Mr. Mallory believes he was never adjudicated guilty. There was no

investigation into his ability to pay and he was not provided counsel.

      211. Despite a necessary finding of guilt as a prerequisite for owing

a city money, JCS filled in the pre-signed JCS probation order and began

demanding money from Mr. Mallory.

      212. Mr. Mallory was also ordered to pay JCS "probations" from the

City of Childersburg where Larry Ward was the part-time judge. There are

no adjudications or pleas of guilt from Mr. Mallory on any city crimes at
                                                                              56
          Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 57 of 108




Childersburg. In fact, the City of Childersburg does not have a single order

evidencing Mr. Mallory’s guilt of any crime.

          213. The orders underlying this “probation” were void but JCS still

demanded that he pay almost $7,500 while it collected $45 a month as its

profit.

          214. To enforce its demands, Mr. Mallory was arrested and jailed at

the request of JCS Inc. when he did not pay as JCS demanded.

          215. Pursuant to the JCS scheme at Childersburg, Mr. Mallory was

jailed for the false offense of FTOCO. There is no statute or ordinance

defining FTOCO as a crime and there is no legal standard upon which to

validly arrest someone for this false offense.

          216. Despite no legal basis and no probable cause Mr. Mallory was

arrested, jailed, charged an additional ‘warrant fee’ of $317 and remained

in jail until a cash bond was paid to secure his freedom all of which began

with void orders from the city court.

          217. Mr. Mallory was subject to the same JCS conspiratorial

extortion scheme at the city of Lincoln where JCS demanded $1,515 from

Mr. Mallory.

          218. All total - over the seven (7) years Mr. Mallory was entrapped

by the JCS scheme and use of void orders under which he paid JCS over
                                                                             57
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 58 of 108




$12,000, and was arrested, jailed, and suffered endless threats of

incarceration and added fees.

      219. Pursuant to JCS’ conspiratorial agreements with the cities of

Harpersville, Lincoln and Childersburg, JCS charged extra fees while it

attempted to collect the illegal charges and requested warrants for Mr.

Mallory’s arrest when he did not pay as demanded.

      220. Throughout the years, Mr. Mallory was arrested several times

and spent days in jail based on this illegal scheme of collection based upon

void orders.

      221. All of the money paid to JCS for Mr. Mallory’s ‘probation’ was

paid under duress in an attempt to keep Mr. Mallory from being arrested

and jailed and as the result of void orders.

      222. At all times relevant to the claims herein, Mr. Mallory was poor.

In fact, JCS Inc. documented the fact that he was unemployed for many

years. Despite its knowledge of Mr. Mallory’s poverty, JCS Inc. provided no

services and knowingly continued to demand money that Mr. Mallory did

not legally owe.

      223. These actions based upon void orders resulted in denial of Mr.

Mallory’s rights under Alabama law.


                                                                          58
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 59 of 108




      JOSHUA HALL

      224. Plaintiff Joshua Hall (‘Mr. Hall’) is over the age of nineteen (19)

and an individual resident of Sylacauga, Alabama, having lived in the area

his whole life.

      225. Mr. Hall’s problems with JCS began in 2006 shortly after

Childersburg began using JCS.

      226. Like many others, Mr. Hall was ordered to JCS ‘probation’ when

he could not pay for the collection of city fines and fees under void orders

of Larry Ward.

      227. Mr. Hall was legally innocent of the two (2) city ‘crimes’ at

Childersburg for which JCS was collecting money - having neither pled nor

been adjudicated guilty of either ‘crime.’

      228. Once in the JCS system with mounting fees and fines, Mr. Hall

was continually unable to obtain a driver’s license as the city would request

that his driver’s license be revoked for nonpayment of court fees. There

was no investigation into his ability to pay and he was not provided

counsel.

      229. This continued until JCS finally left the state in 2015 leaving Mr.

Hall with no license, thousands of dollars paid to JCS for false charges

such as FTOCO, several ‘probations’ with the city of Childersburg,
                                                                            59
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 60 of 108




Harpersville, and Sylacauga, arrests, many days in jail under cash bonds

demanded for his release- all pursuant to void orders.

      230. When JCS stopped working in the Harpersville city court, Mr.

Hall was on warrant status with that city and was not told if that warrant had

been recalled even though the city court with JCS was labeled a

‘sanctioned extortion’ scheme by Circuit Judge Hub Harrington.

      231. Throughout the years using void orders of the city court, Mr.

Hall was arrested several times and spent days in jail based on this illegal

scheme of collection.

      232. All of the money paid to JCS for Mr. Hall's ‘probation' was paid

under duress in an attempt to keep Mr. Hall from being arrested and jailed.

      233. At all times relevant to the claims herein, Mr. Hall was poor.

JCS Inc. provided no services and knowingly continued to demand money

despite knowledge of his poverty.The actions resulting from void orders

denied Mr. Hall’s rights under Alabama law.

      EARNEST NORWOOD

      235. Earnest Norwood (‘Mr. Norwood’) is over the age of nineteen

(19) and an individual resident of Sylacauga, Alabama.

      236. Mr. Norwood became disabled in early 2000 after having

several back surgeries relating to work injuries.
                                                                            60
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 61 of 108




      237. Mr. Norwood’s problems with JCS began when Larry Ward

under a void order sent him to JCS probation when he could not

immediately pay in full a traffic ticket in Childersburg.

      238. Like the other Plaintiffs Mr. Norwood told Larry Ward and JCS

that he was on disability and received a limited, fixed income and could not

pay but that fact did not matter to Larry Ward or JCS Inc. There was no

investigation into his ability to pay and he was not provided counsel.

      239. Mr. Norwood was on JCS "probation" from 2007 until June

2012 for various city charges in Harpersville, Childersburg and Calera all

resulting from void orders of the city court.

      240. Upon information and belief, Mr. Norwood was legally innocent

of many of these charges but despite his legal innocence he was ordered

to JCS "probation" for the collection of the city fines and fees that were

assessed on these false "crimes."

      241. Under this conspiratorial scheme and using void orders, JCS

nevertheless consistently threatened Mr. Norwood with jail if he did not pay.

      242. In fact, on one occasion JCS ordered Mr. Norwood to pick up

trash on the road as a penalty for not paying the amount JCS demanded.

When Mr. Norwood was unable to bend and pick up trash as JCS

demanded due to his back injury, JCS called the police and had Mr.
                                                                           61
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 62 of 108




Norwood taken to Shelby County jail where he was deprived of his

medications and only released the next morning when his pain became

unbearable.

      243. Throughout the years, Mr. Norwood was arrested, jailed and

continually threatened with jail based on void orders and this illegal,

conspiratorial scheme of extortion.

      244. All of the money paid to JCS for Mr. Norwood's ‘probation' was

paid under duress in an attempt to keep Mr. Norwood from being arrested

and jailed, all resulting from void orders.

      245. At all times relevant to the claims herein, Mr. Norwood was

poor. JCS provided no services and knowingly continued to demand money

despite knowledge of his poverty.

      246. These actions constituted a denial of Mr. Norwood’s rights

under Alabama law.

      COREY KELLEY

      247. Plaintiff Corey Kelley (‘Mr. Kelley’) is over the age of nineteen

(19) and an individual resident of Sylacauga, Alabama, having lived in the

area including Childersburg/Harpersville his whole life.

      248. Mr. Kelley's difficulties with JCS began in Harpersville after he

was ordered by a void order to JCS “probation” in November 2008 because
                                                                          62
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 63 of 108




he could not immediately pay city fines and fees. There was no

investigation into his ability to pay and he was not provided counsel.

      249. Upon information and belief, Mr. Kelley was not given a jail

sentence yet he was illegally ordered to probation by Larry Ward, the part-

time Harpersville municipal court judge. Mr. Kelley's "probations" were

ordered as a result of his inability to immediately pay city fines and fees, as

he was not given jail sentences for any of these city crimes.

      250. After being illegally ordered to JCS probation, Mr. Kelley

continued to be unable to pay the money JCS demanded so JCS

requested that a warrant be issued for his arrest.

      251. Pursuant to JCS' request, a warrant was issued for Mr. Kelley's

non-payment. In the fall of 2010, Mr. Kelley was arrested pursuant to JCS'

request and taken to the Shelby County Jail for the offense of "probation

violation" which resulted from void orders.

      252. Upon information and belief, Mr. Kelley stayed in jail for eight

(8) days because neither he nor his family could pay the cash bond that

was demanded for his freedom.

      253. After his release from jail, JCS reactivated by void orders Mr.

Kelley's "probation."


                                                                             63
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 64 of 108




      254. On November 17, 2010, three (3) days before the two year

maximum statutory probation period for his probation was set to expire, Mr.

Kelley's "probation" was inexplicably "reinstated" for an additional two (2)

years at JCS Inc.'s request again using void orders of the city court.

      255. JCS Inc. again used a blank, pre-signed Probation Order form,

provided by Judge Larry Ward before the hearing, to fill in its chosen

"requirements" for the reinstatement, i.e., continuation of Mr. Kelley's

"probation."

      256. JCS did not list any new charges or offenses on the pre-signed

Order, instead leaving the listed "offense" blank, and simply filling in a new

"fine" amount. JCS employee Lisha Kidd, who filled out the form, decided

to continue to charge Mr. Kelley $145 per month, an amount which built

into it JCS's own monthly $45 "probation fee."

      257. Thereafter, JCS continued to demand payments from Mr.

Kelley, threatening him with additional jail time if he refused to pay. Mr.

Kelley continued making payments to JCS as he was able in 2011 and for

part of 2012.

      258. When Mr. Kelley again became unable to pay, in May 2012,

JCS again requested that a warrant be issued for his arrest despite no

court hearing nor any finding of Mr. Kelley's willful refusal to pay.
                                                                            64
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 65 of 108




      259. Mr. Kelley was unable to pay as JCS demanded and was

arrested and jailed upon JCS' request.

      260. Though Mr. Kelley was jailed upon JCS' request, he was not

afforded full credit for that time he spent in jail against his fines and costs.

      261. During his four (4) years on JCS "probation" Mr. Kelley was

arrested several times and spent several days in jail because he could not

pay, all resulting from void orders of the city courts.

      262. Throughout this period of time, under this conspiratorial scheme

JCS provided no services to Mr. Kelley and acted merely as a collection

agency charging additional fees. Despite knowledge that Mr. Kelley was

unable to pay these fines and was poor, JCS sought to extort these

unlawful fees under this conspiratorial agreement with the city courts.

      263. Mr. Kelley paid JCS thousands of dollars in an attempt to stay

out of jail. All these payments were made under duress and yet he was still

arrested and jailed.

      264. These actions violated Mr. Kelley's rights under Alabama law.

      NORWOOD McDONALD

      265. Plaintiff Norwood McDonald (‘Mr. McDonald’) is over the age of

nineteen (19) and an individual resident of Harpersville, Alabama, having

lived in the Childersburg/Harpersville area his whole life.
                                                                                   65
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 66 of 108




     266. Mr. McDonald has been disabled his entire life and is known

throughout the community as a person with special needs.

     267. Mr. McDonald's difficulties with JCS began in Harpersville after

he was illegally ordered by a void order to JCS "probation" in February

2007 because he could not immediately pay city fines and fees. There was

no investigation into his ability to pay and he was not provided counsel.

     268. Mr. McDonald was not given a jail sentence but was illegally

ordered to probation by Larry Ward, the part-time Harpersville municipal

court judge.

     269. JCS used blank, pre-signed Probation Order forms which had

been provided by Judge Larry Ward and filled in the blanks on the form,

demanding that Mr. McDonald pay $431 in fines and court costs at a

minimum monthly amount of $85 each month.

     270. Pursuant to its conspiratorial agreement with Harpersville, JCS

kept $45 from each $85 monthly payment for its fees and also charged Mr.

McDonald a $10 for "file setup."

     271. Later in 2007, Mr. McDonald was again illegally ordered to JCS

"probation" when he could not immediately pay in full the city fines

demanded. This time JCS demanded that Mr. McDonald fill out an intake

form. On this form Mr. McDonald listed "disable" for employer. He was,
                                                                            66
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 67 of 108




and continues to be, mentally disabled receiving government disability

checks each month as his only income all of which was known to JCS.

      272. Despite knowing that Mr. McDonald was disabled and on a

limited, fixed income which was below the federal poverty amount, JCS

using a void order demanded Mr. McDonald pay a minimum of $145 per

month in costs, fees, and fines, $45 of which would again go to JCS as

"payment" for their "probation services." JCS again charged Mr. McDonald

an additional $10 for "file setup."

      273. Using money from his disability payments, Mr. McDonald paid

the amounts charged by JCS every month from February 2007 through

November 2009 which included $1,110 in "probation fees" it demanded

from Mr. McDonald.

      274. Under this scheme, JCS staggered “probations” from city courts

based upon these void orders to increase its fees and would “hold” one

while collecting on another. Even though legitimate city probation can last

no longer than two years, this limitation was ignored by JCS under these

void orders.    Even though Mr. McDonald, who is mentally disabled, had

completed two-and-a-half years' worth of payments and committed no new

offenses since his November 2007 hearing date, JCS continued to charge

Mr. McDonald monthly fees in December 2009, and throughout 2010.
                                                                         67
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 68 of 108




      275. Thus, in November 2009, though there was no new charge and

no new hearing, JCS charged Mr. McDonald a new $10 "file setup" fee,

and continued to demand $145 per month for the old "probation" it had

placed on "hold."

      276. JCS continued to keep $45 of each monthly payment for itself,

as "payment" for its "probation services."       Using the money from his

disability payments, and with the threat of arrest hanging over him if he

failed to pay, Mr. McDonald continued to pay JCS's fees during this time.

From November 2009 through June 2010, JCS made $360 in exclusively

"probation fees" from Mr. McDonald.

      277. JCS and its co-conspirator Harpersville kept Mr. McDonald in

this cycle continuing to demand $145 each month from his disability check

in order to keep his freedom all by virtue of void orders of the city court and

the JCS scheme.

      278. All told, from February 2007 through January 2012 JCS

extorted a total of $2,460 in "probation fees" from Mr. McDonald by

demanding money from his governmental disability payments.

      279. Throughout this period of time, JCS provided no services to Mr.

McDonald and acted merely as a collection agency charging additional

fees. Despite knowledge that Mr. McDonald was disabled, unable to pay
                                                                             68
       Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 69 of 108




these fines, and poor, under this conspiratorial extortion scheme JCS

demanded these unlawful fees in violation of Alabama law.

       280. Mr. McDonald paid JCS thousands of dollars in an attempt to

stay out of jail. All these payments were made under duress and yet he

was still arrested and jailed.

       281. These actions violated Mr. McDonald's rights under Alabama

law.

       KHOMEINI DATCHER

       282. Plaintiff Khomeini Datcher (‘Mr. Datcher’) is over the age of

nineteen (19) and an individual resident of Harpersville.

       283. Mr. Datcher's difficulties with JCS Inc. and its co-conspirator

cities- Childersburg, Sylacauga and Harpersville began in 2006.

       284. In fact, Mr. Datcher was ordered to five (5) separate JCS

"probations" through the Town of Harpersville, three (3) separate JCS

"probations" through the City of Childersburg, and two (2) separate JCS

"probations" through the City of Sylacauga, all of which were based upon

void orders of the city courts.

       285. All of these "probations" were instituted because Mr. Datcher

was unable to immediately pay the city fines and fees the city demanded

when he appeared in city court.
                                                                          69
          Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 70 of 108




          286. Upon information and belief, there was no finding that Mr.

Datcher willfully refused to pay. Rather, there was no meaningful inquiry

into Mr. Datcher’s poverty prior to ordering him to the JCS "payment plan"

in any of these court appearances and he was not provided counsel.

          287. Mr. Datcher was ordered to JCS "probation" for the collection of

purported city debts pursuant to the JCS agreement with its co-conspirator

cities.

          288. In fact, Mr. Datcher was legally innocent of many of the

underlying city crimes for which JCS was demanding money.

          289. On March 18, 2011, Mr. Datcher was arrested by Childersburg

police and charged with the city crime of trespass. He was ordered to

appear in Childersburg Municipal Court. At that time, JCS was already

aware that Mr. Datcher was unemployed, and received Supplemental

Security Income ("SSI") benefits.

          290. Mr. Datcher appeared in Childersburg Municipal Court on the

trespass charge on May 12, 2011. The part-time judge for the Childersburg

Municipal Court was Larry Ward. Mr. Datcher did not plead guilty of the

trespass charge and the court did not adjudicate Mr. Datcher guilty of the

trespass charge.

          291. Mr. Datcher was legally innocent of the city crime of trespass.
                                                                                 70
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 71 of 108




      292. At the time of Mr. Datcher's appearance in Court, on May 12,

2011, JCS had a pre-signed "Order of Probation" form, which had been

signed by part-time judge Larry Ward prior to Mr. Datcher's appearance in

Court. Though there had been no adjudication of the charge, on that day, a

JCS employee, Lisha Kidd, filled in the form, requiring Mr. Datcher to pay

$145 per month, with $45 of each $145 monthly fee going directly to JCS.

That void order was then used by JCS in its collection scheme.

      293. Though he was unemployed and received only monthly SSI

benefits, Mr. Datcher began making payments based upon the court order

JCS filled out.

      294. Mr. Datcher did not know that JCS Inc. was a private company.

Rather, he believed the "probation" officer was a city agent - as they

presented themselves to be.

      295. On May 3, 2011, Mr. Datcher was arrested and charged with

"menacing" and "resisting arrest." He appeared in Childersburg Municipal

Court on June 9, 2011 for both these charges. Mr. Ward was still the

Childersburg Municipal Court judge at the time. Again, the Childersburg

Municipal Court did not adjudicate the charges against Mr. Datcher and Mr.

Datcher did not plead guilty to these charges.


                                                                         71
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 72 of 108




      296. At the time of Mr. Datcher's appearance in Court, on June 9,

2011, JCS had a pre-signed "Order of Probation" form, which had been

signed by part-time judge Larry Ward prior to Mr. Datcher's appearance in

Court. Though there had been no adjudication of the charge, on that day, a

JCS employee, filled in the form, requiring Mr. Datcher to pay $160 per

month, with $45 of each $160 monthly fee going to JCS Inc.

      297. Throughout the remainder of 2011, 2012, 2013, and for the first

five and a half (5.5) months of 2014, Mr. Datcher continued to make

payments on this "probation," paying JCS $654 during this time just for

JCS's "probation fees" all pursuant to void orders.

      298. In accordance with its policy, when Mr. Datcher was unable to

pay, JCS threatened Mr. Datcher with jail time. This "probation period" did

not conclude until June 20, 2014, over three (3) full years after it began.

      299. Meanwhile, on July 3, 2013, JCS changed the status of Mr.

Datcher's June 9, 2011 "probation" from "hold" to "active." Thus, on June

20, 2014, when his initial "probation period" had supposedly been

completed, JCS continued to demand money from Mr. Datcher to avoid

being arrested and jailed.




                                                                              72
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 73 of 108




      300. Using void orders, JCS forced Mr. Datcher to continue to make

these payments until November 17, 2014, almost three and a half (3.5)

years after this "probation" began.

      301. Throughout this period of time, JCS provided no services to Mr.

Datcher and acted merely as a collection agency charging additional fees.

Despite knowledge that Mr. Datcher was disabled, unable to pay these

fines, and poor, under this conspiratorial extortion scheme JCS demanded

these unlawful fees all under void orders.

      302. Mr. Datcher paid JCS thousands of dollars in an attempt to stay

out of jail. All these payments were made under duress and yet he was still

arrested and jailed.

      303. These actions violated Mr. Datcher's rights under Alabama law.

                    Count One - Declaratory Relief
           Probation Orders With No Jail Sentence Are Void

      304. JCS' scheme at Alabama city courts used “probation” and a

form “probation order” it drafted and printed as collection tools. JCS did not

use any civil methods of collection to collect the city fines and fees but

instead relied upon the “order” of the city court which JCS preprinted as a

form document and provided to the city courts.



                                                                            73
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 74 of 108




     305. Under the agreement and practice used by JCS with Alabama

cities, the city and its court agreed to issue court orders requiring

“probation” and the payment of fees to JCS by those who sent to JCS for

collection. The document “ordered” each person to pay JCS a $10 set up

fee and then monthly fees of $35 - $45 per month.

     306. Legitimate Probation can be offered only when someone has

received a suspended jail sentence for a crime for which the person has

pled or been adjudicated guilty. Additionally, the person has the right to

accept or reject the offer of probation and to have an attorney present as

an advisor. Upon expiration of the probation period, the sentence becomes

satisfied. On the other hand, if probation is revoked the suspended jail

sentence must then be served.

     307. Since the JCS scheme used "probation" under orders it

provided the city court solely as a tool to collect money, the existence or

absence of a suspended sentence was unimportant because people in the

Alabama cities under contract with JCS got ordered to probation with JCS

because they could not pay their fine in full regardless of the existence of a

suspended sentence. Once they paid their fine in full, their probation with

JCS was ended.


                                                                            74
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 75 of 108




      308. Some of the Plaintiffs were ordered to JCS probation without

any suspended sentence ever being adjudicated. Such orders are void.

      309. Under this system and by agreement with cities, many

administrative and judicial functions of the municipal court were unlawfully

delegated to JCS, clothing it with the color of state law for the collection of

court fines, costs and private fees. Under this scheme JCS' employees

were held out to the Plaintiffs as "probation officers” acting “on behalf of”

the municipalities. The cities’ conspiratorial participation with JCS, including

using JCS provided form orders, gave JCS the appearance of government

authority when in fact it was a “for profit” private entity highly financially

interested.

      310. JCS was only allowed to continue “probation” as long as the

person had an outstanding balance of fines, costs and fees. Once the city

was paid in full, JCS “probation” ends. As explained by JCS in its marketing

materials that it used with its co-conspirator cities: “The faster they

complete their sentence [i.e., pay their fines, costs and JCS, fees], the

sooner they may be released from supervision”:

      311. All of the Plaintiffs were placed on “probation” with JCS under

this practice even when they had not been given a suspended jail

sentenced.
                                                                              75
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 76 of 108




      312. All of the Plaintiffs were ordered to JCS as a "payment plan"

and were charged additional fees for JCS.

      313. The “probation orders” sending persons without suspended

sentences to JCS for collection of fines were void but were used

nonetheless for the collection of fees by JCS and resulted in other abuses

in this collection scheme.

      314. Once JCS was in possession of a “probation order” for an

individual, those individuals were subjected to JCS policy and practice,

threatened and subject to arrest, detention, and incarceration.

      315. Incarceration of individuals such as the Plaintiffs who could not

pay their fines, costs, and the added JCS Inc. fees was accomplished by

JCS seeking warrants against them for charges of failure to pay, failure to

comply or even “failure to obey court order,” though there is no such state

statute or city ordinance which defines this as a criminal act.

      316. Plaintiffs request that this Court declare that JCS' "Probation

orders" that do not contain a jail sentence be null and void.




                                                                          76
        Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 77 of 108




                   Count Two - Declaratory Relief
    Probation Orders with No Underlying Finding of Guilt Are Void

        317. The Plaintiffs were ordered to JCS probation without any court

order adjudicating a finding of guilt for the underlying offense for which they

were placed on "probation."

        318. In some instances, some of the Plaintiffs were charged with an

offense for which there no adjudication. For some of those individuals,

there existed signed but otherwise blank court documents with no finding of

guilt, some were blank entirely and in some cases no court documents

even exist for an underlying charge to support any post adjudication action

such as probation. All of these underlying “orders” are void and provide no

support for a “probation order,” much less for any collection of fines or

costs and added fees.

        319. Plaintiffs request that this Court declare that unsigned, blank, or

non-existent orders of adjudication for city charges to be void and of no

support for the collection of fines or costs based upon such charge and of

no support for probation orders to the collection of fines or costs and to be

void.




                                                                              77
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 78 of 108




      320. Plaintiffs request that this Court declare that JCS Inc.’s

‘Probation Orders’ which were based on city charges for which there was

no adjudication of the underlying charge to be null and void.

                       Count Three - Declaratory Relief
                Blank and Unsigned Probation Orders Are Void

      321. Some of the Plaintiffs were pursued for collection by JCS based

upon a “probation order” which either is blank, unsigned or entirely missing.

      322. Plaintiffs request that this Court declare that JCS' "Probation

orders" that: 1) do not exist, or 2) are blank, or 3) are unsigned to be null

and void and that those provide no basis for actions by JCS.

                  Count Four - Declaratory Relief
Probation Orders Required to Place a Financially Interested Party As
                a "Neutral" Court Officer Are Void

      323. Plaintiffs request that this Court declare the JCS "Probation

Orders" void because the "probation" placed a financially interested party in

the position of a “probation officer” who is required to be neutral.

      324. All of the “probation orders” under which JCS operated,

required payments to JCS and imposed restrictions of the person’s liberty

but were eliminated when the amount of money JCS demanded was paid.




                                                                           78
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 79 of 108




      325. The financial interests of JCS, as a for profit entity, was known

to its city co-conspirators which agreed to order those appearing before

their courts to pay JCS’s fees.

      326. Despite being clothed with the appearance of a court official

and called a “probation officer,” the JCS employees were not neutral court

officials but instead were financially motivated with no training or function of

real probation services.

      327. In fact, even JCS contract explicitly agreed in many instances

that JCS, though a financially interested party, will provide testimony

stating: “the [probation] ‘officer’ will testify as to the circumstances of the

case.”

      328. By using a “probation order” of its own design, JCS, with the

cooperation of its co-conspirator cities, adopted the appearance of court

authority to cloak its extortionate actions.

      329. JCS had a personal, financial interest to conduct its role as a

“probation officer” in a way that maximized its personal profit and not as a

neutral public court officer.

      330. JCS used rooms inside the city buildings that also housed the

municipal courts and its employees often sat in the courtroom near the


                                                                              79
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 80 of 108




judge and advised the judge about how to handle the cases of

“probationers” and potential “probationers.”

      331. Despite the lack of authority to do so, JCS, a private actor with

a financial stake in the outcome, playing the role of a neutral probation

office, used threats of revoking probation, increased fines and costs, arrest

and jail time for purposes of extorting the collection.

      332. Using its “probation order,” JCS set payment amounts and

reporting schedules and recommended when the individual’s “probation”

should be revoked, or when to impose additional fines and costs.

      333. Under JCS' system and these “probation orders,” JCS

determination to request incarceration of an individual and/or impose

unreasonable release requirements was routinely accepted by city

personnel without conducting delinquency or probation hearings and

without making any findings, much less any determination of an ability to

pay or contempt.

      334. JCS conspired with the cities and the cities' courts to require

the “probation orders” under which periods of “probation” for purposes of

collecting fines and fees to routinely exceed the two-year statutory

maximum, all of which result in action to detain and otherwise incarcerate

individuals without any jurisdiction to do so.
                                                                           80
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 81 of 108




      335. Under the JCS system, JCS, as a private, for-profit corporation

was    presented     to   perform   “probation”   and    to   provide   advice,

recommendations, and testimony by representatives of this private entity.

      336. In contrast to the traditional and longstanding role of the

probation officer --such as the role performed by Alabama State Probation

Officers and United States Probation Officers – JCS had a direct financial

stake to conduct its role as a probation officer in a way that maximized its

personal profit and not as a neutral public court officer.

      337. Because this non-neutral actor’s purpose and focus was to

profit from this position, there was a clear expectation that those financial

interests would affect its decisions. There is also overwhelming evidence

that these financial interests had an impact on every decision of JCS'

"probation officers." Because this private entity had a significant, personal,

financial interest in how these cases were managed and resolved, unlike a

traditional neutral judicial actor, prosecuting authority, or probation

department,    JCS' policies     and practices     violate the    longstanding

restrictions against such self-interested financial arrangements in Alabama

courts of justice.

      338. Under the JCS scheme and once in possession of a “probation

order,” JCS could not only decide whether to initiate revocation
                                                                             81
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 82 of 108




proceedings, but it could also influence what conditions were imposed. It

could then make rules and determine whether and when to petition for

revocation based on the perceived violation of those rules or other

conditions. Then, JCS served as the main witness or, as often happens,

JCS' allegations were treated as evidence at any post-adjudication

proceeding. JCS' recommendations include whether the person should be

placed back on probation for an extended period (and charged additional

fees) and/or jailed.

      339. All the Plaintiffs were impoverished at the time of the charges

made against them, when “probation orders” were made. Each was unable

to pay the fines and/or costs and fees demanded by JCS due to their

poverty and for those arrested, their arrests and incarcerations were based

on JCS' recommendation and void orders.

      340. Using these illegal “probation orders” under the policy and

practice of JCS and the municipalities with which it contracted, unpaid fines

and costs were unlawfully converted to undetermined days in jail for which

the “offenders” were sometimes charged by the day for their time in jail and

were often given no credit for time spent in jail against the fines levied.

      341. The “probation orders,” contract agreements, and forms drafted

by JCS were uniformly used by it and the Alabama cities where it operated.
                                                                              82
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 83 of 108




      342. With a “probation order” for an individual, JCS used threats of

revoking probation, increased fines and costs, and jail time to extort

collection. Using this “probation order” should an individual fail to pay to

the satisfaction of JCS, JCS would determine that the individual’s

“probation” should be revoked. Under the system operated jointly by JCS

and municipal courts, JCS' recommendation of incarcerating an individual

and/or imposing unreasonable bond requirements was routinely accepted

without conducting delinquency or probation hearings and without making

any findings, much less any determination of ability to pay or appointment

of counsel before taking such punitive action.

      343. After initiating revocation under its “probation order,” JCS and

municipal courts did not give adequate notice of the nature of any lawful

charge, failed to conduct hearings, failed to make written findings

concerning the reasons for revoking probation or the evidence relied upon,

and failed to make written findings concerning any willful nonpayment of

fines and costs before imposing incarceration for failure to pay fines and

costs – all without providing counsel for the “offenders.”

      344. As a financially interested and motivated party, JCS' used

“probation orders” to impose onerous fees on debtors who were unable to


                                                                          83
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 84 of 108




promptly pay in full municipal fines or costs, and threatening them with

arrest if they failed to make payments.

      345. Similarly, as a financially interested and motivated party, JCS

used “probation orders” to JCS' benefit to seek the arrest and imprisonment

of debtors for failure to pay without any determination that the nonpayment

was willful or any other inquiry into indigency or ability to pay.

      346. As a proximate consequence of these actions, Plaintiffs

suffered the payment of fees, injuries to their liberty and dignity, such as

having fines, costs, and fees far in excess of their initial penalties levied

against them, facing the constant threat of arrest for nonpayment even

when never convicted of a jailable offense or any offense at all, having

fines and/or costs converted to jail sentences, being unlawfully incarcerated

for indefinite periods of time, and having their probation extended for longer

than the court-imposed 24-month maximum.

      347. Plaintiffs and Class members request that this Court declare

that JCS' "Probation Orders" placing a financially interested party in a

position that is required to be held by a neutral officer to be null and void.




                                                                                 84
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 85 of 108




                               Count Five
                         Money Had and Received

      348. JCS charged the Plaintiffs monthly fees if they did not pay the

fines and costs claimed for a city charge within a certain number of days.

Pursuant to its contract and joint practice with its co-conspirator cities, JCS

charged a $10 setup fee and charged an additional $35-$45 monthly fee for

each month the person was on JCS' "probation."

      349. JCS also determined and assessed a minimum, monthly fee

each person had to pay it to “stay current.”

      350. When a person made a payment to JCS, the JCS employee

decided the amount it would keep and the amount it would send to its co-

conspirator City to reduce the person's city debt.

      351. These monthly fees were not charged to those who

immediately paid the city fines and costs when adjudicated or to people

who paid the fines online or to people who were allowed to make periodic

payments to the city at the window.

      352. Neither JCS nor its co-conspirator cities had legal authority to

charge these fees.

      353. Charging monthly fees for post-conviction fine collection is

beyond the authority of the municipal court which is required by Alabama

                                                                             85
         Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 86 of 108




statute     to   uniformly   process   traffic   infractions   and   penalties   for

misdemeanors in accordance with specified maximum fines. See Ala. Code

Section 12-14-8. Those JCS fees are neither justified as court costs nor

fines.

         354. These extra fees resulted in people being charged amounts

that exceeded statutory maximums for the city “crime” for which the fees

were assessed.

         355. JCS unlawfully charged and collected these fees which were

also paid under duress to avoid arrest and jail.

         356. JCS owes the Plaintiffs for money had and received from the

payment of these illegal charges.

                                 Count Six
                  JCS’s Contracts Binding a Court Are Void

         357. A real controversy exists between these parties regarding the

validity of the JCS form contract and the legality of the actions and

“probation orders” under that contract such that declaratory relief is

appropriate. Plaintiffs seek declaratory relief declaring void the contract

between JCS and its co-conspirator cities named herein.

         358. First, Plaintiffs request the Court to declare that the JCS

contracts with its co-conspirator cities void ab initio because the agreement

                                                                                  86
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 87 of 108




exceeded the statutory and Alabama constitutional limitations on

municipalities as the mayor and city council had no authority to

contractually bind its municipal court. As noted above, JCS is no longer

operating in the state of Alabama and the contracts have been terminated

such that no other parties are necessary for determination of the relief

sought.

      359. The agreement between JCS and its co-conspirator cities

violated the separation of powers doctrine embodied in the Alabama

Constitution.   See ALA. CONST., Art. III, § 43.         As a result, those

agreements are void and due to be declared a nullity.

      360. Alabama state law also dictates a separation of the branches of

government. Under that doctrine, legislative powers granted to cities and

towns are exercised by the city council, Ala. Code § 11-43-43, while the

mayor of the city is responsible for executive duties. Ala. Code § 11-43-83.

If the town establishes a municipal court, its administration is supervised by

the Chief Justice of Alabama. Ala. Code § 12-2-7 et. seq.; ALA. CONST., Art.

VI, § 139.

      361. Municipalities are prohibited from adopting laws, ordinances

and policies that conflict with state law. Ala. Code § 11-45-1. See also

ALA. CONST. Art. IV § 89.
                                                                            87
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 88 of 108




      362. A city mayor has the executive power to execute and enforce

contracts and the city council has the legislative power to enact regulations

and ordinances, but neither the mayor nor the council has the power to

invade the administration of its judiciary.

      363. All of the cities that contracted with JCS exceeded its statutory

authority and acted in conflict with state statute and constitutional

limitations when it agreed with JCS to bind its municipal court to issue

probation orders requiring fees for JCS to be entered by the city judge.

That action essentially sold the court process for purposes of increasing

income to the city.

      364. The illegal agreement and policy of JCS invades and overrides

the judicial authority and court administration reserved to the municipal

judge and the Chief Justice.

      365. Second, the JCS contract violated the uniformity requirements

of Alabama law.

      366. Alabama Code § 12-14-8 requires uniformity in processing

traffic infractions and penalties for misdemeanors in accordance with

specified maximum fines. But under the JCS contract, people who could

not immediately pay a fine or court costs were charged fees, while those

who could immediately pay were not.           Also, “offenders” within the JCS
                                                                            88
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 89 of 108




scheme with its co-conspirator cities were processed and fined differently

than “offenders” in municipal jurisdictions that did not contract with JCS.

This violates the uniformity requirements of Alabama Code § 12-14-8.

     367. The JCS contract also violates the procedures established by

the Alabama Administrative Office of Courts by imposing fees only on

“offenders” who cannot pay immediately by creating other “rules” for further

penalizing individuals who cannot pay as directed. “Offenders” who are

able to immediately pay are charged one rate, but those who are unable to

immediately pay, are required to pay monthly fees to JCS Inc.

     368. Third, the contracts between JCS and Alabama cities, as

designated previously, granted an exclusive franchise for provision of

private “probation” services. Upon information and belief, these contracts

were not competitively bid, as required by ALA. CONST. Art. I, § 22 and Ala.

Code § 41-16-50. Because the contracts were not bid, they are void and

unenforceable.

     369. Plaintiffs request the Court to declare the collection actions of

JCS Inc. taken under these contracts to be void under the premises

discussed above. Under this void agreement, JCS implemented policies

and practices to pursue the Plaintiffs where there is no jurisdiction or

authority to do so under Alabama law, doing so intentionally in an effort to
                                                                          89
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 90 of 108




extort payment of fines and costs from impoverished people. These efforts

have resulted in the illegal prosecution and incarceration of Plaintiffs

beyond the limited jurisdiction of the municipal courts.

      370. Fourth, the contracts between JCS and the Alabama cities

previously named violated public policy. Each city contract with JCS that

included an agreement to include JCS payments “in every court order” sold

its police power to enforce collection of city money. This violates public

policy as well as the state constitution.

      371. The result of this consistent systematic policy and practice of

JCS is essentially a debtor’s prison for fines and charges levied by JCS

under a void contract with the various municipalities with which it worked.

      372. Plaintiffs request that this Court declare that contract under

which JCS operated in the Alabama cities and courts designated previously

herein to be null and void.

                            Count Seven
                      JCS Breached its Contract
               Damaging Third Party Beneficiary Plaintiffs

      373. If the Court does not find the JCS contract void ab initio for the

reasons stated above, then, in the alternative, the Plaintiffs assert these

additional claims as third-party beneficiaries of the contract provisions


                                                                              90
         Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 91 of 108




between JCS and the Alabama cities designated previously under these

facts.

         374. That contract states: “JCS shall comply with all provisions of

state and federal law.” (JCS Contract Exhibit A)

         375.   The Plaintiffs, like other JCS “probationers”, were the intended

beneficiaries of the contract provisions requiring compliance with state law.

         376. As stated in detail above, JCS’ entire "probation" for collection

scheme was predicated upon void city probation orders. Its actions under

those void orders violate the law.       As such, JCS breached its contract

causing damage to the plaintiffs.

         377. JCS breached each of its contracts by not complying with state

statues and violating the civil rights of each ‘probationer’ by requiring extra

fees, threatening arrests and jailing, and requesting warrants when money

was not paid as JCS demanded. All of these JCS activities were

purportedly legitimized by ‘probation orders’ that were void, as each

probation order was based on an illegal agreement.

         378. All of the Plaintiffs were damaged by JCS’ breach of its contract

promise to abide by applicable laws.

     WHEREFORE, Plaintiffs demands judgment against the defendants

for compensatory and punitive damages, plus costs.
                                                                              91
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 92 of 108




             Count Eight - Conspiracy between JCS
  And Susan Fuqua to Violate Plaintiffs’ Rights Under Alabama Law

      379.         Defendants JCS Inc. and Susan Fuqua are liable for their

conspiracy to commit the tortious conduct described herein.

      380.         JCS Inc. actively concealed its payments to Ms. Fuqua

and her role as its lobbyist. In fact, Plaintiffs in the federal lawsuit Ray et. al.

v JCS et. al. [ND AL 2:12-cv-02819-RDP] vigorously pursued discovery

regarding JCS’ corporate structure and its agents here in Alabama.

Nevertheless, JCS did not disclose material, relevant information that was

repeatedly requested by the plaintiffs. In particular, the plaintiffs in that

action requested that JCS produce the agreement in which JCS

shareholders sold the company to CHC Companies, Inc., executed on

September 30, 2011. JCS produced a highly redacted copy several years

after it was requested. CHC Companies, Inc. finally produced an

unredacted copy of the agreement with appendices and exhibits after

Judge Cornelius ordered it to be produced after conducting an in camera

review. This document was finally produced on July 18, 2017, and it

revealed that Susan Fuqua had a verbal agreement with JCS under which

she was paid as an independent contractor, for her to assist JCS in

marketing and keep it informed on court issues that could affect it.
                                         92
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 93 of 108




      381. Ms. Fuqua concealed the fact that JCS Inc. was paying her

and that she was a lobbyist for JCS and its related companies. In fact, the

long-time city judge Brad Bishop provided sworn testimony in 2017 that he

was unaware that Ms. Fuqua was a paid lobbyist for JCS, despite working

with her since 2004.

      382. Ms. Fuqua did not file the requisite notice required by the

Alabama Ethics Commission for lobbyists for any of the years in which she

was paid by JCS Inc.

      383. Ms. Fuqua’s participation on behalf of JCS furthered the

conspiratorial actions by JCS and the various Alabama cities in which it

operated.

         WHEREFORE, Plaintiffs request compensatory and punitive

damages from these co-conspirators for the threats, intimidation, arrests

and jailing that they endured as a result of their conspiracy to violate their

rights under Alabama law, from which these co-conspirators profited.




                                      93
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 94 of 108




               Count Nine - Conspiracy between JCS
    And The City of Harpersville to Violate Plaintiffs’ Rights Under
                           Alabama Law


      384.       JCS conspired with the City of Harpersville to violate

Plaintiffs' rights under Alabama law as set forth in the following paragraphs

of this Count.

      385. The Town of Harpersville contracted with JCS on March 3,

2005. The JCS form contract was signed by the city mayor. As in other

cities, Harpersville agreed to have its court order the payment of fees to

JCS by each person sent to “probation” for fine collection.

      386. Harpersville also hired Larry Ward as its part time municipal

judge. Ward's full time job was selling municipal bonds and giving cities

financial advice - not practicing law. In fact, Ward never practiced law but

had assisted Harpersville in issuing municipal bonds whose payments were

thereafter largely funded by revenue from city fines which Ward levied.

Upon information and belief, Ward facilitated the sale of Harpersville

municipal bond warrants by his employer Morgan Keegan in 2010 which

were underwritten based on Harpersville financial statements showing

approximately 50% of the city revenue coming from its city court fines

levied under Larry Ward.
                                     94
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 95 of 108




      387. During his tenure at Harpersville, Larry Ward had a personal,

financial interest in ensuring that the Harpersville court generated money

for the Town to support the bond issue all of which was known to the Town

officials who participated in the bond issue.

      388. Like Larry Ward, JCS had a significant financial stake in the

proceedings, as it only made money if people continued to be placed on

‘probation’ and ordered to pay fees all of which constituted voidable orders

and practices under Alabama law to those appearing before the city court.

      389. As part of the practice at Harpersville with JCS, Larry Ward

typically presigned blank ‘probation' orders provided to him by JCS which

the JCS employees then filled out without any oversight being undertaken

by the City.   Many times “probation” was assigned for collection even

though there was no underlying suspended jail sentence and often for

charges upon which there had been no finding of guilt.

      390. The Town's focus on revenue collection and its knowing

employment of JCS and Ward, each with financial interests in a judicial

process, established a long-term practice of abuse routinely denying due

process and other rights to persons such as the plaintiffs as was found by

Judge Harrington in the order referenced above.

                                      95
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 96 of 108




      391. To give JCS the appearance of authority, a JCS employee with

City approval often sat in the mayor’s chambers and received ‘probationers’

who were escorted into the chambers by Harpersville police after being

sent to “probation.”

      392. On March 4, 2014 the Alabama Judicial Inquiry Commission

issued Advisory Opinion 14-926, after conducting an investigation of Larry

Ward and entered a lengthy opinion critical of the deficiencies in his actions

as a city judge operating at Harpersville jointly with JCS.

      393. After   reviewing    Ward’s     improper   actions   with   JCS   at

Harpersville, the Judicial Inquiry Commission gave directions on how

municipal courts should operate:

         a. COURT RECORDS
            That orders of the court are duly signed by the judge in a timely
            manner; that blank orders are never signed by the judge to be
            filled in by staff; that execution of orders not be delegated to
            staff by use of signature stamps; that all plea agreements,
            waivers of counsel, and other forms be properly executed and
            maintained; that counsel be appointed for indigent defendants
            where appropriate; that all orders and records of the court be
            retained by the court clerk as required by law; that the amount
            of fines imposed and court costs and fees assessed be limited
            to those allowed by law; that proper corrective action be taken
            upon discovery that the amount of such fines, costs, or fees
            was excessive and that traffic tickets be timely forwarded to the
            Department of Public Safety as required by law.


                                      96
Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 97 of 108




  b. PROBATION
     That probation be used only when a suspended sentence is
     imposed following conviction of an offense; that probation be
     imposed only after a properly executed order of conviction has
     been entered; that all probation orders be executed by the
     judge at the time the defendant is placed on probation and
     advised of the conditions of probation; that periods of probation
     be neither imposed nor extended beyond the time authorized
     by law; that petitions for revocation of probation be processed
     in accordance with due process requirements, including proper
     notice to the defendant; and written findings of the grounds for
     revocation of probation be recorded.

  c. COUNSEL, INCARCERATION, AND PRE-TRIAL DIVERSION
     That incarcerated defendants be provided timely initial
     appearance hearings as provided by law; that defendants be
     informed of their right to counsel; that defendants be given a
     reasonable time to secure an attorney prior to arraignment or a
     decision on pre-trial diversion; that any bond set should be
     reasonable, with consideration of the defendant’s ability to
     make bond; that defendants not remain incarcerated beyond a
     court date due simply to administrative failures in the court; that
     defendants not be incarcerated for nonpayment of fines, costs,
     and restitution without the judge first conducting an inquiry as to
     the reasons for nonpayment; that defendants not be
     incarcerated for failure to pay fines, costs, and restitution
     beyond the maximum time allowed by law for such
     incarceration; that incarcerated defendants be properly credited
     on fines and costs with time served; that defendants not be
     incarcerated for nonpayment of fines, costs, and restitution,
     where the defendant has failed to pay because of indigency;
     and that any finding of contempt for nonpayment of fine, costs,
     and restitution be based on a petition for contempt and a
     hearing after notice.

  d. PRIVATE PROBATION
     That private probation or other services used by the court be
                               97
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 98 of 108




            reviewed on a consistent basis to ensure there is no usurpation
            of the authority of the court, and to prevent such agencies from
            creating the perception that they have the authority to make the
            final determination of conditions of probation or to incarcerate
            offenders for noncompliance with court orders; that such
            agencies not be delegated the authority to make indigency
            determinations or other determinations relative to incarceration
            for noncompliance; and that all actions regarding probation be
            subject to review by the judge to ensure that such actions do
            not violate an offender’s rights of due process or equal
            protection of the law.

         e. JUDICIAL ENGAGEMENT
            That sufficient time is committed by the judge to the court to
            insure that the judge and the other officials of the court protect
            the due process rights of all individuals appearing before the
            court.

      394. When the Judicial Inquiry Commission findings were made,

JCS was operating in 112 cities. Ward was serving as a city judge in

several other cities as well, including Childersburg.

      395. WHEREFORE, Plaintiffs request compensatory and punitive

damages from these co-conspirators for the threats, intimidation, arrests

and jailing that they endured as a result of their conspiracy to violate their

rights under Alabama law, from which these co-conspirators profited.




                                      98
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 99 of 108




                Count Ten - Conspiracy between JCS
    And The City of Childersburg to Violate Plaintiffs’ Rights Under
                            Alabama Law

      396. JCS conspired with the City of Childersburg to violate Plaintiffs'

rights under Alabama law as set forth in the following paragraphs of this

Count.

      397. JCS entered into a contract with Childersburg and its court in

2005 signed by the City's former mayor hiring JCS for the collection of court

fines and costs. That relationship continued until it terminated in May of

2015, after Childersburg was sued in Ray. During that ten years there was

concerted consistent action between JCS and the municipal court showing

evidence of their agreement, practice and understanding, using void orders

and voidable practices under Alabama law.

      398. Again the contract was the JCS form which provided that the

municipal judge, (Larry Ward), would order payment to JCS of a set-up fee

and monthly fees in his orders which sent people to JCS. In practice, those

“orders” were preprinted and supplied by JCS to Ward who signed them in

blank for JCS’s use.

      399. This agreement also stated that JCS would provide testimony

"as to the circumstances of the case" as a 'probation officer.'

                                      99
      Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 100 of 108




      400. In furtherance of the understanding and agreement between

JCS and the Childersburg Municipal Court, Judge Ward consistently sent

persons appearing before him to "probation" with JCS for the collection of

fines and court costs when they could not immediately pay these fines and

court costs to the municipal court when those were assessed. This referral

to JCS "probation" occurred whether there was a suspended jail sentence

or not, and required those individuals to pay additional JCS fees.

      401. In ordering people to JCS "probation" for collection of fines and

court costs, Ward consistently failed to consider the persons' poverty, even

when they complained to the court they could not immediately pay the

fines, costs and fees when they were imposed. Instead of consideration of

their poverty, and in furtherance of the conspiratorial understanding and

agreement with JCS, Judge Ward placed persons on probation without

further inquiry allowing JCS to use his pre-signed blank orders as the basis

for this referral.

      402. The actions of Judge Ward in furtherance of the conspiratorial

understanding and agreement with JCS, were done with full understanding

and acknowledgment that JCS had financial interests in extending the paid

supervision of individuals placed with it for "probation" and that its interests

                                      100
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 101 of 108




were harmed if an individual sent to JCS was formally declared to be

indigent because JCS agreed to not charge people probation fees who the

court declared to be indigent.

      403. This conspiratorial agreement and understanding between JCS

and the municipal court of Childersburg is further shown by the consistent

failure of Judge Ward to appoint counsel to those he ordered to JCS

'probation', by the use of JCS' pre-printed probation order, by Judge Ward

pre-signed orders in blank, and by language included in those forms above

the offender's signature line stating: "I have counsel or have waived my

right to counsel for all proceedings to this date and have received a copy of

this ORDER."

      404. In furtherance of this understanding between JCS and the City

of Childersburg Municipal Court, the court there routinely issued arrest

warrants for failure to appear, failure to pay or failure to obey a court order

after JCS requested a petition to revoke probation. The warrants issued by

the city court were based upon JCS' institution of the petition for revocation.

The agreement and understanding between JCS and the city municipal

court in Harpersville was further implemented by JCS providing to the court

its petition for revocation as the tool to acquire the warrant from the City.

                                      101
        Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 102 of 108




        405. In    furtherance   of   this   conspiratorial   agreement     and

understanding, after JCS petitioned for revocation beginning the process to

acquire a warrant, neither JCS nor the municipal court took steps to provide

counsel for the persons pursued or to inform them of this right. Notice

about these proceedings, if any, was given by JCS - not the city court.

        406. The petitions for revocation sought by JCS under its agreement

and understanding with Childersburg Municipal Court were all predicated

on failure of the individual to pay the fines and fees demanded.            The

petitions were dismissed if such payment was forthcoming and "probation"

itself was promptly terminated when the fees, fines and costs were fully

paid.

        407. In    furtherance   of   the    conspiratorial   agreement     and

understanding between JCS and the city court of Childersburg, JCS was

allowed to determine the monthly payments required and the allocation of

payments between JCS or the City without any review by the City.

        408. This conspiratorial agreement and understanding between JCS

and the municipal court of Childersburg is further shown by the hundreds of

people who were kept on JCS probation beyond the statutory maximum of

two (2) years during which time JCS continued to demand monthly fees.

                                       102
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 103 of 108




      409. These concerted efforts between the city court and JCS,

including the city judge and the other employees of the court, show an

agreement and understanding that warrants would be issued if money was

not paid, while ignoring the requirement of consideration of poverty.

410. WHEREFORE,         Plaintiffs   request   compensatory    and      punitive

damages from these co-conspirators for the threats, intimidation, arrests

and jailing that they endured as a result of their conspiracy to violate their

rights under Alabama law, from which these co-conspirators profited.

              Count Eleven - Conspiracy between JCS
   And The City of Sylacauga and Sylacauga's City Court to Violate
                Plaintiffs’ Rights Under Alabama Law

      411. JCS conspired with the City of Sylacauga and Sylacauga's City

Court to violate Plaintiffs' rights under Alabama law as set forth in the

following paragraphs of this Count.

      412. JCS entered into a contract with Sylacauga and its City court in

2009 for the collection of fines and costs. The contract was signed by the

Sylacauga mayor, Sam Wright, and the city judge, Barry Vaughn, after

which there was concerted consistent action between JCS and the

municipal court showing evidence of their agreement and understanding.




                                      103
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 104 of 108




     413. This agreement provided that the municipal judge, Barry

Vaughn, would order people he sent to JCS to pay JCS a $10 set-up fee

and a $40 monthly fee.

     414. This agreement also stated that JCS would provide testimony

"as to the circumstances of the case" as a "probation officer."In furtherance

of the understanding and agreement between JCS and the Sylacauga

Municipal Court, Barry Vaughn consistently placed persons appearing

before him on "probation" with JCS for the collection of fines and court

costs when they could not immediately pay these fines and court costs to

the municipal court when they were assessed. This referral to JCS

"probation" occurred regardless of the existence of a suspended jail

sentence and required those individuals to pay additional JCS fees.

     415. In ordering people to JCS "probation" for collection of fines and

court costs, Judge Vaughn consistently failed to consider the persons'

poverty, even when they complained to the court they could not

immediately pay the fines, costs and fees when they were imposed.

Instead of consideration of their poverty, and in furtherance of the

conspiratorial understanding and agreement with JCS, Judge Vaughn

placed persons on probation without further inquiry.

                                     104
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 105 of 108




      416. The actions of the Sylacauga judge were in furtherance of the

conspiratorial understanding and agreement with JCS, and with knowledge

that JCS had financial interests in extending the paid supervision of

individuals placed with it for "probation." Those financial interests, in fact,

were harmed if an individual sent to JCS was formally declared to be

indigent since JCS agreed to not charge indigent people probation fees.

      417. This conspiratorial agreement and understanding between JCS

and the municipal court of Sylacauga is further shown by the consistent

failure of the court to make any indigency determinations and by JCS'

policy that it has no responsibility to address the poverty of the person sent

to it even when it possessed specific information about the person showing

their disabilities, unemployment, and the lack of income.

      418. This conspiratorial agreement and understanding between JCS

and the municipal court of Sylacauga is further shown by the consistent

failure of the court there to appoint counsel for those he ordered to JCS

'probation.' Additionally, Judge Vaughn allowed JCS to use his signature

stamp to ‘sign’ JCS' pre-printed probation order. That form order included

the following language above the offender's signature line. "I have counsel




                                      105
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 106 of 108




or have waived my right to counsel for all proceedings to this date and have

received a copy of this ORDER."

      419. In furtherance of this understanding between JCS and the City

of Sylacauga Municipal Court, the court there routinely issued arrest

warrants for failure to appear, failure to pay or failure to obey court order

after JCS requested a petition to revoke probation. The agreement and

understanding between JCS and the city municipal court was further

implemented by JCS providing to the court its petition for revocation as the

tool to acquire the warrant.

      420. The petitions for revocation sought by JCS under its

agreement, practice and understanding with Sylacauga’s Municipal Court

were all based upon failure of the individual to pay the fines and fees

demanded. The petitions were dismissed if such payment was forthcoming

and “probation" itself was terminated when the fees, fines and costs were

fully paid. These petitions were accepted by the city court as the basis for

arrest warrants on charges such as failure to obey, failure to appear, failure

to pay and failure to obey court order.

      421. In    furtherance   of   the    conspiratorial   agreement     and

understanding between JCS and Sylacauga’s city court, JCS was allowed

                                     106
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 107 of 108




to determine the monthly payments required and to allocate payments

between JCS or the City.

      422. This conspiratorial agreement and understanding between JCS

and Sylacauga’s municipal court is further shown by the hundreds of

people who were kept on JCS probation beyond the statutory maximum of

two (2) years during which time JCS continued to demand monthly fees.

      423. These concerted efforts between the city court and JCS,

including the city judge and the other employees of the court, show an

agreement and understanding that warrants would be issued if money was

not paid, while ignoring the requirement of consideration of poverty as

required under Alabama law.

      424. WHEREFORE, Plaintiffs request compensatory and punitive

damages from these co-conspirators for the threats, intimidation, arrests

and jailing that they endured as a result of their conspiracy to violate their

rights under Alabama law, from which these co-conspirators profited.

      Plaintiffs request trial by jury on all claims so triable.

                  Respectfully submitted this 12th day of October, 2018,

                                              /s/ Lloyd W. Gathings
                                              Lloyd W. Gathings (GAT001)
                                              William A. Lattimore (LAT021)

                                        107
     Case 2:18-cv-00933-RDP Document 51 Filed 10/12/18 Page 108 of 108




OF COUNSEL:
GATHINGS LAW
2204 Lakeshore Drive, Suite 406
Birmingham, Alabama 35209
Telephone: (205) 322-1201
Facsimile: (205) 322-1202
LGathings@gathingslaw.com
WLattimore@gathingslaw.com

                        CERTIFICATE OF SERVICE

      I hereby certify that on this the 12th day of October, 2018, I filed the
foregoing motion using the Northern District of Alabama’s CM/ECF
electronic filing system, which will automatically serve a true and accurate
copy of the foregoing on each of the following counselors of record in this
matter:

Will Hill Tankersley, Esq.                 Joel E. Dillard, Esq.
Balch & Bingham LLP                        David McKnight, Esq.
1901 Sixth Avenue North                    Donald R. James, Jr., Esq.
Suite 1500                                 Baxley, Dillard, McKnight, James
Birmingham, AL 35203                       & McElroy
                                           2700 Highway 280
F. Lane Finch, Jr., Esq.                   Suite 110 East
Brian Richardson, Esq.                     Birmingham, AL 35223
Swift Currie McGhee & Hiers, LLP
2 North 20th Street                        Wilson F. Green, Esq.
Suite 1405                                 Fleenor & Green, LLP
Birmingham, AL 35203                       1657 McFarland Blvd. North
                                           Suite G2A
Michael L. Jackson, Esq.                   Tuscaloosa, AL 35406
Larry S. Logsdon, Esq.
Wesley K. Winborn, Esq.
Wallace, Jordan, Ratliff & Brandt
P.O. Box 530910
Birmingham, AL 35253
                                           /s/ Lloyd W. Gathings
                                           OF COUNSEL
                                     108
